EXECUTION VERSION


$3,000,000


LOAN AND SECURITY AGREEMENT


between


TOPPING LIFT CAPITAL LLC


and


VYSTAR CORPORATION








March 11, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of March
11, 2011, between TOPPING LIFT CAPITAL LLC, a Georgia limited liability company
(“Lender”), and VYSTAR CORPORATION, a Georgia corporation (“Borrower”).


RECITALS


WHEREAS, Borrower has requested that Lender make available to it the Line of
Credit, on the terms and conditions set forth herein; and


WHEREAS, Lender is willing to make the Line of Credit available to Borrower upon
the terms and conditions set forth herein;


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties agree as follows:


1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.
 
1.2           Construction.  The pronouns used herein and in any other Loan
Document shall include, when appropriate, either gender and both singular and
plural, and the grammatical construction of sentences shall conform
thereto.  Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Preamble, recital,
section, clause, schedule, and exhibit references herein are to this Agreement
unless otherwise specified.  Any reference in this Agreement or in any other
Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash of all Obligations and the termination
of the Line of Credit.  Any reference herein or in any other Loan Document to
any Person shall be construed to include such Person’s permitted successors and
assigns.
 
1.3           Accounting Principles.  The classification, character and amount
of all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement, as determined by
Lender in its sole discretion; provided, that, if because of a change in GAAP
after the date of this Agreement Borrower or any of its Subsidiaries would be
required to alter a previously utilized accounting principle, method or policy
in order to remain in compliance with GAAP, such determination shall continue to
be made in accordance with Borrower’s or such Subsidiary’s previous accounting
principles, methods and policies.
 
 
2

--------------------------------------------------------------------------------

 
1.4           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
2.           ADVANCES AND TERMS OF PAYMENT.
 
2.1           Advances.
 
(a)           Subject to the terms and conditions of this Agreement, Lender
agrees to make available the Line of Credit pursuant to which Lender shall make
Advances to Borrower from time to time, at Borrower’s request therefor, on any
Business Day prior to the Maturity Date in an aggregate principal amount
outstanding at any time that will not result in the Line of Credit Exposure
exceeding the lesser of the Maximum Amount and the Borrowing Base at any date of
determination.  During the term of this Agreement, Borrower shall be entitled to
borrow, prepay and reborrow Advances in accordance with the terms and conditions
of this Agreement; provided, however, that Lender shall not be obligated to make
any extension of credit hereunder if a Default exists; and provided, further,
that Borrower shall not be permitted to request an Overadvance during the period
(i) from the Closing Date through and including the Overadvance Commencement
Date, and (ii) from January 1, 2012, through and including January 31,
2012.  The proceeds of Advances may be used by Borrower solely to finance
Borrower’s on-going working capital, capital expenditure and related
requirements to the extent not inconsistent with the provisions of this
Agreement or applicable law.  The Line of Credit and interest accruing thereon
shall be evidenced by the records of Lender (including the Loan Account) and, if
requested by Lender, a Promissory Note.
 
(b)           If at any time the aggregate Line of Credit Exposure exceeds the
Maximum Amount, the Borrowing Base or any other applicable limitation set forth
in this Agreement (each, an “Out-of-Formula Condition”), such aggregate Line of
Credit Exposure shall nevertheless constitute Obligations that are secured by
the Collateral and entitled to all benefits thereof. In no event, however, shall
Borrower have any right whatsoever to receive any Advance if, before or after
giving effect thereto, there shall exist any Default or after giving effect
thereto, the aggregate Line of Credit Exposure exceeds the Maximum Amount, the
Borrowing Base or any other applicable limitation set forth in this
Agreement.  All Out-of-Formula Loans shall be payable immediately on
demand.  For so long as an Out-of-Formula Condition exists, the Obligations, at
the election of Lender, shall bear interest at the Default Rate.
 
(c)           Borrower shall give Lender written notice of each Advance
substantially in the form of Exhibit 2.1(c) (a “Notice of Advance”) prior to
3:00 pm on the date 7 Business Days from the requested date of such
Advance.  Each Notice of Advance shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Advance; (ii) the date of such Advance (which
shall be a Business Day); and (iii) if such Advance is an Overadvance or
Eligible Asset Advance.  Excluding Notices of Advances deemed delivered pursuant
to Section 2.1(e), Borrower shall be limited to 2 Notices of Advance per fiscal
month.  The principal amount of each Advance shall not be less than $50,000.
 
(d)           Prior to 3:00 p.m. on the date of an Advance hereunder, Lender
shall, subject to the satisfaction of the conditions set forth in Section 3,
disburse such Advance by transferring the amounts so made available by wire
transfer as requested by Borrower.
 
(e)           Lender may make extensions of credit under this Agreement based on
communications or instructions received from any Person believed by Lender to be
a Responsible Officer, or, at the sole discretion of Lender, if such extensions
of credit are necessary to satisfy any Obligations.  Unless payment is otherwise
timely made by Borrower, any amount required to be paid with respect to any of
the Obligations (including any interest, fees or Lender Expenses) shall be
deemed irrevocably to be a request (without any requirement for the submission
of a Notice of Advance) for an Advance on the due date of, and in an aggregate
amount required to pay, such Obligations.  Lender shall have no obligation to
honor any request for an Advance (deemed or otherwise) on or after the Maturity
Date or when any applicable condition precedent set forth in Section 3 is not
satisfied, but may do so in its discretion and without regard to the existence
of, and without being deemed to have waived, any Default.  The proceeds of each
Advance deemed requested by Borrower under this Section 2.1(e) may be disbursed
by Lender by way of direct payment of the relevant Obligations.
 
 
3

--------------------------------------------------------------------------------

 
(f)           Lender shall open and maintain on its books in the name of
Borrower a loan account with respect to the Advances and interest thereon (the
“Loan Account”).  Lender shall debit the Loan Account for the principal amount
of each Advance made by it, accrued interest thereon, and all other amounts
which shall become due from Borrower pursuant to this Agreement and shall credit
the Loan Account for each payment which Borrower shall make in respect to the
Obligations.  The information contained in the Loan Account shall be conclusive
and binding on Borrower for all purposes, absent manifest, computational or
record-keeping error, unless Borrower notifies Lender in writing within 20 days
after Borrower’s receipt of its monthly statement from Lender of Borrower’s
intention to dispute the information contained therein.
 
2.2           Payments.
 
(a)           All payments with respect to any of the Obligations shall be made
to Lender in currency of the United States of America, in immediately available
funds, not later than 2:00 p.m. (Eastern time) on the date when due and without
set-off, recoupment, counterclaim or deduction for any and all present or future
Taxes.  If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Promissory Note, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.  Within 30
days after the date of any payment of Taxes, Borrower shall furnish to Lender
the original or a certified copy of a receipt evidencing payment
thereof.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Lender after 1:00 p.m. shall be deemed to have
been received by Lender as of the immediately following Business Day.
 
(b)           The Obligations shall be due and payable as follows:
 
(i)           principal payable on account of the Overadvances shall be due and
payable (A) if incurred prior to December 31, 2011, on December 31, 2011, and
(B) if incurred on or after December 31, 2011, the earlier of (I) the last day
of each month thereafter and (II) the Maturity Date (or the date of any earlier
payment in full of the Obligations);
 
(ii)           principal payable on account of the other Advances shall be due
and payable immediately upon the Maturity Date (or the date of any earlier
payment in full of the Obligations);
 
(iii)           interest accrued on the principal balance of the Advances shall
be due and payable in arrears on (A) the first Business Day of each month for
interest accrued during the previous month and (B) the Maturity Date (or the
date of any earlier payment in full of the Obligations); and
 
 
4

--------------------------------------------------------------------------------

 
(iv)           the other Obligations requiring the payment of money, if any,
shall be due and payable as and when provided in the Loan Documents, or, if the
date of payment is not specified in the Loan Documents, on demand.
 
(c)           In addition to the foregoing, Borrower hereby promises to pay all
Obligations, including the principal amount of the Advances and interest and
fees on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date (or the date of any earlier payment in full of the
Obligations).
 
(d)           Whenever any payment of any Obligations shall be due on a day that
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day and interest thereon shall continue to accrue and
shall be payable for such extended period of time.  If any amount applied to the
Obligations is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person, then the Obligations or the part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such amount had not been made or
received.  The provisions hereof shall survive the Maturity Date and payment in
full of the Obligations.
 
(e)           The principal amount of any Advance may be repaid in full or in
part at any time, without penalty, upon prior written notice of at least 5
Business Days, which notice shall specify the date of such prepayment and the
amount to be prepaid, which amount must be in a minimum amount of at least
$50,000.  Each notice of prepayment of any Advance shall be irrevocable.  Any
repayment and prepayment of Advances outstanding under the Line of Credit shall
not reduce the Line of Credit.
 
2.3           Interest Rates and Calculations.
 
(a)           Interest Rates.  The Obligations shall bear interest at the rates
set forth in the Fee Letter.
 
(b)           Computation.  All interest chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.  In computing interest on any Advance, the date of making such Advance
shall be included and the date of payment shall be excluded; provided, however,
that if an Advance is repaid on the date that it is made, 1 day of interest
shall be due with respect to such Advance.
 
2.4           Fees and Expenses.
 
(a)           Borrower agrees to pay to Lender such fees as are set forth in the
Fee Letter.
 
(b)           Borrower agrees to reimburse Lender for all Lender Expenses.
 
2.5           Term.  This Agreement shall become effective on the Closing Date
and shall continue in full force and effect for so long as any Obligations
remain outstanding or Lender has any obligation to make Advances under this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
3.           CONDITIONS OF LOANS.
 
3.1           Conditions Precedent to Initial Advance.  The obligations of
Lender to undertake the Line of Credit and to make the initial Advance hereunder
are subject to the prior fulfillment of each of the following conditions, in
form and substance satisfactory to Lender:
 
(a)           Lender shall have received each of the following:
 
(i)           this duly executed Agreement,
 
(ii)          the duly executed Validity Guaranty,
 
(iii)         the duly executed Fee Letter,
 
(iv)         all original Collateral to be delivered to Lender pursuant to this
Agreement, and transfer powers with respect thereto duly endorsed in blank,
 
(v)          the Intellectual Property Security Agreement duly executed by
Borrower,
 
(vi)         the duly executed Control Agreements required by Section 6.13,
 
(vii)        the legal opinion of Greenberg Traurig LLP, counsel to Borrower,
addressed to Lender,
 
(viii)       duly executed Collateral Access Agreements as required by Lender,
 
(ix)           a loan certificate signed by the secretary or assistant secretary
of Borrower, in form and substance satisfactory to Lender, including a
certificate of incumbency with respect to each Responsible Officer who will be
delivering Loan Documents, together with appropriate attachments which shall
include the following: (A) a copy of the Articles of Incorporation of Borrower
certified to be true, complete and correct by the Secretary of State of the
State of Georgia, (B) a true, complete and correct copy of the bylaws of
Borrower, (C) a true, complete and correct copy of the resolutions of Borrower
authorizing the execution, delivery and performance by Borrower of the Loan
Documents and authorizing the borrowings under the Line of Credit, (D)
certificates of good standing from each jurisdiction in which Borrower does
business, (E) copies of employment contracts for key management level employees
of Borrower, and (F) if any, copies of all shareholders or share purchase
agreements relating to the Equity Interests of Borrower,
 
(x)           a certificate of the chief financial officer of Borrower regarding
the solvency and financial condition of Borrower, after giving effect to the
incurrence of the initial Advance,
 
(xi)          certificates of insurance and additional insured and loss payable
endorsements with respect to Borrower evidencing insurance meeting the
requirements of Section 6.6,
 
(xii)         pay-off letters, termination statements, canceled mortgages and
the like required by Lender in connection with the removal of any Liens (other
than Permitted Liens) against the assets of Borrower,
 
 
6

--------------------------------------------------------------------------------

 
(xiii)          Lien search results with respect to Borrower from all
appropriate jurisdictions and filing offices,
 
(xiv)          evidence satisfactory to Lender that the Liens granted pursuant
to this Agreement will be first priority perfected Liens on the Collateral,
 
(xv)           payment of all fees and expenses payable to Lender and the
Affiliates of Lender in connection with the execution and delivery of the Loan
Documents and the due diligence relating thereto, including all Lender Expenses
and all required fees under the Fee Letter,
 
(xvi)          a flow of funds report that includes a statement of all sources
and uses of funds on the Closing Date, and
 
(xvii)         all other Loan Documents to be executed and delivered on or
before the date hereof, duly executed by the parties thereto;
 
(b)           Except with respect to the decrease in working capital from
December 31, 2009, to December 31, 2010, as such decrease is reflected in the
financial statements delivered to Lender on or prior to the Closing Date, and an
additional decrease in working capital of approximately $246,462 from December
31, 2010, to March 10, 2011, Lender shall have received evidence satisfactory to
it that no change in the business, assets, management, operations, condition
(financial or otherwise) or prospects of Borrower shall have occurred since
December 31, 2009, which change has had or could reasonably be expected to have
a Material Adverse Effect, and Lender shall have received a certificate of a
Responsible Officer so stating;
 
(c)           Lender shall have received evidence satisfactory to it that all
Necessary Authorizations are in full force and effect and are not subject to any
pending or threatened reversal, cancellation or waiting period, and that no
Default exists, after giving effect to the initial Advance hereunder, and Lender
shall have received a certificate of a Responsible Officer so stating;
 
(d)           Lender shall have received confirmation that the original Uniform
Commercial Code financing statements naming Borrower as debtor and naming Lender
as secured party have been duly filed in all appropriate jurisdictions;
 
(e)           Lender shall have received evidence satisfactory to it that,
concurrent with the Closing Date, Borrower has received a minimum of $400,000 in
Net Cash Proceeds from the issuance of Shareholder Loans;
 
(f)           Lender shall have received evidence satisfactory to it that no
Advances will be made on the Closing Date;
 
(g)           Lender shall have received a true, complete and correct copy of
each material contract of Borrower, and Lender shall have received a certificate
of a Responsible Officer with respect thereto;
 
(h)           Lender shall have received (i) current financial statements,
including company prepared statements for the fiscal year of Borrower ended
December 31, 2009, company prepared balance sheets, income statements, and
statements of cash flow for the fiscal quarters ending March 31, 2010, June 30,
2010, September 30, 2010, and December 31, 2010 and the fiscal month ending
January 31, 2011, (ii) current Accounts and Inventory reports, (iii) sales
pipeline report and (iv) all other updated financial information as Lender may
request;
 
 
7

--------------------------------------------------------------------------------

 
(i)           a certificate executed by Borrower certifying that (i) the
representations and warranties contained this Agreement and the other Loan
Documents shall be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the Closing Date, (ii) no Default shall have occurred and be continuing, or
would exist after giving effect to the transactions contemplated herein and
(iii) there has been no material adverse change to Borrower’s business plan;
 
(j)           all business, legal and other due diligence requested by Lender,
and the results of the examination of such due diligence by Lender and its
counsel, shall be in form and substance satisfactory to Lender; and
 
(k)           such other documents or certificates, and completion of such other
matters, as Lender may reasonably deem necessary or appropriate.
 
3.2           Conditions Precedent to each Advance.  The obligation of Lender to
make each Advance, including the initial Advance, is subject to the fulfillment
of each of the following conditions immediately prior to or contemporaneously
with such Advance:
 
(a)           all of the representations and warranties of Borrower and
Guarantors under this Agreement and the other Loan Documents, which, pursuant to
Section 5.17, are made at and as of the time of such Advance, shall be true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects) at such time, both before and after
giving effect to the application of the proceeds of the Advance;
 
(b)           the incumbency of the Responsible Officer shall be as stated in
the certificate of incumbency contained in the certificate of Borrower delivered
pursuant to Section 3.1(a)(ix) or as subsequently modified and reflected in a
certificate of incumbency delivered to Lender;
 
(c)           after giving effect to the making of such Advance, the aggregate
principal amount of all (i) Overadvances outstanding shall not exceed the
applicable amount of the Overadvance Subfacility and (ii) Advances outstanding
shall not exceed the lesser of the Borrowing Base and the Maximum Amount;
 
(d)           there shall not exist, on the date of such Advance and after
giving effect thereto, a Default;
 
(e)           if such Advance is requested in connection with a Purchase Order,
Borrower shall deliver to Lender (i) such Purchase Order, (ii) a current credit
report for the customer with respect to such Purchase Order,  (iii) all other
agreements, instruments and other documents executed or delivered in connection
with such Purchase Order, in the exact form received by Borrower, and (iv) a
schedule of all expected disbursements (and timing therein) to effectuate the
completion of such Purchase Order; and
 
(f)           Lender shall have received all such other certificates, reports,
statements, opinions of counsel, or other documents as Lender may reasonably
request, and all other conditions to the making of such Advance which are set
forth in this Agreement shall have been fulfilled.
 
Borrower hereby agrees that the delivery, including any deemed delivery, of any
Notice of Advance hereunder shall, in each case, be deemed to be the
certification of the Responsible Officer that all of the conditions set forth in
this Section 3.2 have been satisfied.


 
8

--------------------------------------------------------------------------------

 
4.           SECURITY INTEREST.
 
4.1           Grant of Security Interest.  Borrower unconditionally grants,
assigns, and pledges to Lender a continuing security interest in the Collateral
to secure prompt repayment of any and all Obligations and to secure prompt
performance by each Obligor of each of its covenants and duties under the Loan
Documents.  Such security interest constitutes a valid security interest in the
presently existing Collateral, and will constitute a valid security interest in
later-acquired Collateral, which security interests shall be prior to all
Liens.  Notwithstanding any termination, Lender’s Lien on the Collateral shall
remain in effect for so long as any Obligations are outstanding and the Line of
Credit has not expired or been terminated.
 
4.2           Perfection of Security Interest.  Borrower authorizes Lender to
file at any time financing statements, and continuation statements and
amendments thereto, that (a) describe the Collateral as “all personal property
of debtor” or “all assets of debtor” or words of similar effect, (b) describe
the Collateral as being of equal or lesser scope or with greater detail, and (c)
contain any other information required by the Code for the sufficiency of filing
office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable.  Any such financing statements may be signed by Lender on behalf of
Borrower, as provided in the Code, and may be filed at any time in any
jurisdiction whether or not Article 9 of the Code is then in effect in that
jurisdiction.  Borrower shall from time to time promptly endorse and deliver to
Lender, at the request of Lender, all Negotiable Collateral and other documents
that Lender may reasonably request, in form reasonably satisfactory to Lender,
to perfect and continue to perfect Lender’s security interests in the Collateral
and in order to fully consummate all of the transactions contemplated under the
Loan Documents.  Borrower shall have possession of the respective Collateral,
except where expressly otherwise provided in this Agreement or where Lender
chooses to perfect its security interest by possession in addition to the filing
of a financing statement.  Where Collateral is in possession of a third party
bailee, consignee, warehouseman, freight forwarder, customs broker or other
Person, Borrower shall immediately notify Lender of such possession and take
such steps as Lender reasonably requests for Lender to (i) obtain a Collateral
Access Agreement from such Person for the benefit of Lender, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Article 9 of the Code).  Borrower will not create any
chattel paper without placing a legend on the chattel paper acceptable to Lender
indicating that Lender has a security interest in such chattel paper.  Borrower
from time to time may deposit with Lender specific cash collateral to secure
specific Obligations and Borrower authorizes Lender to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.
 
4.3           Right to Inspect.  Lender (through any of its officers, employees,
or agents) shall have the right, upon prior notice (unless an Event of Default
has occurred and is continuing), from time to time during Borrower’s usual
business hours but no more than three times in any 12-month period (unless an
Event of Default has occurred and is continuing, in which case visits,
inspections, appraisals, field examinations, audits and discussions shall be
unlimited as to number), to (a) visit and inspect the properties of Borrower
during normal business hours, (b) visit and inspect the properties of Borrower’s
manufacturing subcontractors (limited to one (1) visit per facility per fiscal
year at the expense of Borrower, unless an Event of Default has occurred and is
continuing), (c)  inspect and make extracts from and copies of the Borrower’s
Books, (d) conduct appraisals (limited to one (1) per fiscal year, unless an
Event of Default has occurred and is continuing), field examinations and audits
of the Accounts, Inventory and other personal property of Borrower and (e)
discuss Borrower’s businesses, assets, liabilities, financial positions, results
of operations and business prospects relating to Borrower with Borrower’s
employees and its manufacturing subcontractors.
 
 
9

--------------------------------------------------------------------------------

 
4.4           Commercial Tort Claims.  Borrower shall promptly (and in no event
later than 3 Business Days of receipt thereof), notify Lender in writing upon
having, acquiring or otherwise obtaining any Commercial Tort Claims after the
date hereof and, upon request of Lender, promptly amend this Agreement to
describe such after-acquired Commercial Tort Claims in a manner that identifies
such Commercial Tort Claims to the reasonable satisfaction of Lender, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Lender to give
Lender a first priority, perfected security interest in any such Commercial Tort
Claims.
 
5.           REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
as follows:
 
5.1           Due Organization and Qualification; Authorization; Enforceability.
 
(a)           Borrower (i) is a corporation duly organized, validly existing,
and in good standing under the laws of its state of incorporation, (ii) has the
corporate power and authority to own or lease and operate its properties and to
carry on its business as now being and hereafter proposed to be conducted, and
(iii) is duly qualified and is in good standing as a foreign corporation or
other entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.
 
(b)           Borrower has the power and has taken all necessary action,
corporate or otherwise, to authorize it to execute, deliver, and perform this
Agreement and each of the other Loan Documents to which it is a party in
accordance with the terms thereof and to consummate the transactions
contemplated hereby and thereby.  Each of this Agreement and each other Loan
Document to which Borrower is a party has been duly executed and delivered by
Borrower, and is a legal, valid and binding obligation of Borrower, enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditor’s rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
5.2           Compliance with Law, Loan Documents, and Contemplated
Transactions; Necessary Authorizations.
 
(a)           The execution, delivery, and performance of this Agreement and
each of the other Loan Documents in accordance with their respective terms and
the consummation of the transactions contemplated hereby and thereby do not and
will not (a) violate any applicable law, (b) conflict with, result in a breach
of, or constitute a default under the certificate of incorporation or by-laws of
Borrower or under any indenture, agreement, or other instrument to which
Borrower is a party or by which Borrower or any of its properties may be bound,
or (c) result in or require the creation or imposition of any Lien upon or with
Borrower except Permitted Liens.  Borrower is not in default under any agreement
by which it is bound in any material respect.
 
(b)           Borrower has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect.  None of such Necessary
Authorizations is the subject of any pending or, to the best of Borrower’s
knowledge, threatened attack or revocation, by the grantor of the Necessary
Authorization. Borrower is not required to obtain any additional Necessary
Authorizations in connection with the execution, delivery, and performance of
this Agreement or any other Loan Document, in accordance with their respective
terms, or the consummation of the transactions contemplated hereby or thereby.
 
 
10

--------------------------------------------------------------------------------

 
5.3           Collateral.  Borrower has good, marketable, and legal title to, or
a valid license or leasehold interest in, all of its properties and assets, and
all of such properties or assets are free and clear of Liens, adverse claims,
and restrictions on transfer or pledge except for Permitted Liens.  All
Collateral is located solely at the locations listed on the Information
Certificate.  Except as set forth in the Information Certificate and except as
permitted by Section 4.2, none of the Collateral is maintained or invested with
a Person other than Lender or Lender’s Affiliates.
 
5.4           Intellectual Property.  Borrower owns or has a license to use (and
distribute where applicable) all of the Intellectual Property currently utilized
in its business, except for licenses granted by Borrower to its customers in the
Ordinary Course of Business.  To the best of Borrower’s knowledge, each of the
Copyrights, Trademarks and Patents is valid and enforceable, and no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower that any part of the Intellectual
Property violates the rights of any third party.  Except as set forth on the
Information Certificate or, so long as Borrower complies with Section 6.7 with
respect thereto, Borrower has no interest in, or title to, any Copyright
(including proprietary technology that is used in and material to the operation
of the business), Patent, or Trademark registrations or applications or any
other Intellectual Property material or necessary to the operation of its
business, and no other Patents, Trademarks or Copyrights are necessary for the
operation of the business of Borrower.
 
5.5           Name; Location of Chief Executive Office.  Except as disclosed in
the Information Certificate or as permitted by Section 7.2, Borrower has not
done business under any name other than that specified on the signature page
hereof, and its exact legal name as it appears in the official filings in the
State of Georgia is as set forth in the preamble of this Agreement.  The chief
executive office of Borrower is located at the address indicated in the
Information Certificate.  Borrower’s tax identification number and
organizational identification number are identified on the Information
Certificate (as the Information Certificate may be updated from time to time to
reflect changes permitted to be made under Section 7.2).
 
5.6           Litigation.  There are no actions or proceedings pending by or
against Borrower before any court or administrative agency in which a likely
adverse decision would reasonably be expected to have a Material Adverse Effect.
 
5.7           No Material Adverse Change in Financial Statements.  All financial
statements related to Borrower that are delivered by Borrower to Lender are
complete and correct in all material respects and present fairly, in accordance
with GAAP, Borrower’s financial condition as of the date thereof and Borrower’s
results of operations for the period then ended (subject to normal year-end
adjustments and lack of footnotes).  Except with respect to the decrease in
working capital from December 31, 2009, to December 31, 2010, as such decrease
is reflected in the financial statements delivered to Lender on or prior to the
Closing Date, and an additional decrease in working capital of approximately
$246,462 from December 31, 2010, to March 10, 2011, there has not been a
material adverse change in the financial condition or business prospects of
Borrower since December 31, 2009.
 
5.8           Solvency, Payment of Debts.  Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
5.9           Compliance with Laws and Regulations.  Borrower has met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA.  No event has occurred resulting from Borrower’s failure to
comply with ERISA that is reasonably likely to result in Borrower incurring any
material liability.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940.  Borrower is not subject to regulation under the Federal
Power Act or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations
unenforceable.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards
Act.  Borrower is in compliance with all Environmental Laws in all material
respects.  Borrower has not violated any statutes, laws, ordinances or rules
applicable to it in any material respect.  Borrower has filed or caused to be
filed all tax returns required to be filed, and has paid, or had made adequate
provision for the payment of, all taxes reflected therein except those being
contested in good faith by appropriate proceedings with adequate reserves under
GAAP.
 
5.10           Subsidiaries.  Borrower does not own any Equity Interests of any
Person, except for Permitted Investments.
 
5.11           Government Consents.  Borrower has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Borrower’s business as currently conducted.
 
5.12           Inbound Licenses.  Except as disclosed on the Information
Certificate, Borrower is not a party to, nor is bound by, any material license
or other agreement that prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such license or agreement or any
other property.
 
5.13           Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Lender,
taken together with all such certificates and written statements furnished to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
certificates or statements not misleading, it being recognized by Lender that
the projections and forecasts provided by Borrower will be prepared in good
faith and based upon appropriate business and industry assumptions but are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.
 
5.14           Representations and Warranties Relating to Accounts.  All
Accounts of Borrower are bona fide existing payment obligations of Account
Debtors created by the sale and delivery of Inventory or the rendition of
services to such Account Debtors in the Ordinary Course of Business of
Borrower.  As to each Account that is identified by Borrower as an Eligible
Account in a Borrowing Base Certificate submitted to Lender by Borrower, such
Account is not ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.
 
5.15           Representations and Warranties Relating to Inventory.  With
respect to all Eligible Inventory, Lender may rely upon all statements,
warranties, or representations made in any Borrowing Base Certificate in
determining the classification of such Inventory and in determining which items
of Inventory listed in such Borrowing Base Certificate meet the requirements of
eligibility.  Borrower keeps correct and accurate records itemizing and
describing the type, quality and quantity of its Inventory and the book value
thereof.
 
 
12

--------------------------------------------------------------------------------

 
5.16           Representations and Warranties Relating to Purchase Orders.  All
Purchase Orders of Borrower are bona fide existing orders created in connection
with the sale and delivery of Inventory in the Ordinary Course of Business of
Borrower.  As to each Purchase Order that is identified by Borrower as an
Eligible Purchase Order in a Borrowing Base Certificate submitted to Lender by
Borrower, such Purchase Order is not ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Purchase Order.
 
5.17           Survival of Representations and Warranties, etc.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Closing Date and the date of each Advance hereunder, except to the extent
previously fulfilled in accordance with the terms of this Agreement or the other
Loan Documents and to the extent subsequently inapplicable.  All representations
and warranties made under this Agreement and the other Loan Documents shall
survive, and not be waived by, the execution hereof by Lender, any investigation
or inquiry by Lender, or the making of any Advance under this Agreement.
 
6.           AFFIRMATIVE COVENANTS.  Borrower covenants that, until payment in
full of all outstanding Obligations, Borrower (except as otherwise indicated)
shall do all of the following:
 
6.1           Good Standing and Government Compliance.  Borrower shall maintain
its corporate existence and good standing in the State of Georgia, shall
maintain qualification and good standing in each other jurisdiction in which the
failure to so qualify would reasonably be expected to have a Material Adverse
Effect and shall maintain all rights, franchises, licenses, approvals,
agreements and privileges necessary to the conduct of its business or the loss
of which could have a Material Adverse Effect.  Borrower shall meet the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA.  Borrower shall comply in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required thereunder.  Borrower shall comply with all other statutes, laws,
ordinances and government rules and regulations to which it is subject in all
material respects.
 
6.2           Financial Statements, Reports and Certificates.
 
(a)           Borrower shall deliver to Lender:  (i) as soon as available, but
in any event within 20 days after the end of each calendar month, internally
prepared balance sheet, income statement, and statement of cash flows covering
Borrower’s operations during such month, prepared in accordance with GAAP,
consistently applied, and in a form reasonably acceptable to Lender and
certified by a Responsible Officer; (ii) as soon as available, but in any event
within 40 days after the end of each calendar quarter, internally prepared
balance sheet, income statement, and statement of cash flows covering Borrower’s
operations during such quarter, prepared in accordance with GAAP, consistently
applied, and in a form reasonably acceptable to Lender and certified by a
Responsible Officer; (iii) as soon as available, but in any event within 110
days after the end of Borrower’s fiscal year, audited financial statements of
Borrower for such fiscal year prepared in accordance with GAAP and in form
reasonably acceptable to Lender, consistently applied, together with an opinion
which is unqualified or otherwise consented to in writing by Lender on such
financial statements of an independent certified public accounting firm
reasonably acceptable to Lender; (iv) promptly upon receipt of notice thereof, a
report of any legal actions pending or threatened in writing against Borrower
that could result in damages or costs to Borrower of $50,000 or more, in the
aggregate; (v) promptly upon receipt, each management letter prepared by
Borrower’s independent certified public accounting firm regarding Borrower’s
management control systems; and (vi) in addition to the budget delivered by
Borrower to Lender pursuant to Section 6.2(h), as soon as available, such
budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the Ordinary Course of Business of Borrower as
Lender may request from time to time in its sole discretion.
 
 
13

--------------------------------------------------------------------------------

 
(b)           At the time the financial statements are furnished pursuant to
Sections 6.2(a)(i) and 6.2(a)(iii), Borrower shall deliver to Lender with such
financial statements a Compliance Certificate certified as of the last day of
the applicable period.
 
(c)           As soon as possible and in any event within 3 Business Days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or propose to take with
respect thereto.
 
(d)           Lender shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted not more than every 4 months unless an Event of
Default has occurred and is continuing.
 
(e)           Borrower may deliver to Lender on an electronic basis any
certificates, reports or information required pursuant to this Section 6.2, and
Lender shall be entitled to rely on the information contained in the electronic
files.  If Borrower delivers this information electronically, it shall also
deliver to Lender by U.S. Mail, reputable overnight courier service, hand
delivery or facsimile within 5 Business Days of submission of the unsigned
electronic copy of the certification of monthly financial statements and the
Compliance Certificate, each bearing the physical signature of the Responsible
Officer.
 
(f)           On the first Business Day after the end of each week, or more
frequently as required by Lender, Borrower shall deliver to Lender a Borrowing
Base Certificate as of the last day of the preceding week or such other date
reasonably required by Lender, which shall be in such form as shall be
satisfactory to Lender, setting forth (i) the amount of Inventory owned by
Borrower, and specifically setting forth the amount of Eligible Inventory, (ii)
a categorical breakdown of all Accounts of Borrower and a calculation of
Eligible Accounts and (iii) a list of all Purchase Orders of Borrower and a
calculation of Eligible Purchase Orders, in each case, as of such last day of
the preceding week or such other date.
 
(g)           Within 15 days after the end of each month or more frequently as
reasonably required by Lender, Borrower shall deliver to Lender, in form
acceptable to Lender, lockbox, bank and investment account statements, a report
showing the type, value and location of the Inventory of Borrower as at the end
of the immediately preceding month or such other date and the aggregate dollar
amount of all returns, repossessions or discounts with respect to Inventory of
Borrower, a report of sales and collections, debit and credit adjustments, a
detailed aged trial balance of all Accounts and Purchase Orders of Borrower
existing as of the last day of the preceding month or such other date reasonably
required by Lender, specifying the names, and face value for each Account Debtor
obligated on an Account or Purchase Order of Borrower so listed and all other
information necessary to calculate Eligible Accounts and Eligible Purchase
Orders as of such last day of the preceding month or such other date reasonably
required by Lender and, upon Lender’s request therefor, copies of proof of
delivery and the original copy of all documents, including repayment histories
and present status reports relating to the Accounts and Purchase Orders of
Borrower so scheduled and such other matters and information relating to the
status of then existing Accounts and Purchase Orders of Borrower as Lender shall
reasonably request.
 
(h)           On or before the date 30 days prior to the commencement of each
fiscal year, Borrower shall deliver to Lender the annual budget for Borrower and
their Subsidiaries approved by the board of directors of Borrower, including
forecasts of the income statement, the balance sheet and a cash flow statement
for the immediately succeeding year on a month by month basis;
 
 
14

--------------------------------------------------------------------------------

 
(i)           To the extent not covered elsewhere in this Section 6, promptly
upon (and in any event within 3 Business Days of) the sending thereof, Borrower
shall deliver to Lender copies of all financial statements, reports and other
information which Borrower sends to any holder of its Debt or its securities or
which Borrower Party files with the Securities and Exchange Commission or any
national securities exchange;
 
(j)           Promptly upon (and in any event within 5 Business Days of) each
request Borrower shall deliver to Lender such data, certificates, reports,
statements, opinions of counsel, documents, or further information regarding the
business, assets, liabilities, financial position, projections, results of
operations, or business prospects of Borrower as Lender may reasonably request.
 
6.3           Access to Accountants.  Borrower hereby authorizes Lender to
communicate directly with Borrower’s independent public accountants and
authorizes these accountants to disclose to Lender any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs.
 
6.4           Property; Inventory; Returns.  Borrower shall protect and preserve
all properties necessary or material to its business, including Copyrights,
Patents, trade names and Trademarks necessary and economically desirable in the
operation of its business; maintain in good working order and condition
(ordinary wear and tear excepted) all buildings, equipment and other tangible
real and personal property necessary or material to its business; and from time
to time make or cause to be made all renewals, replacements and additions to
such property necessary for the conduct of its business so that the business
carried on in connection therewith may be properly conducted at all
times.  Borrower shall keep all Inventory in good and merchantable condition,
free from all material defects except for Inventory for which adequate reserves
have been made.  Returns and allowances, if any, as between Borrower and its
Account Debtors shall be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist on the Closing Date.  Borrower
shall promptly notify Lender of all returns and recoveries and of all disputes
and claims involving more than $20,000.
 
6.5           Taxes.  Borrower shall make due and timely payment or deposit of
all material federal, state, and local taxes, assessments, or contributions
required of it by law, including those laws concerning income taxes, F.I.C.A.,
F.U.T.A. and state disability, and will execute and deliver to Lender, on
demand, proof reasonably satisfactory to Lender indicating that Borrower has
made such payments or deposits and any appropriate certificates attesting to the
payment or deposit thereof; provided that Borrower need not make any payment if
the amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.
 
6.6           Insurance.
 
(a)           Borrower, at its expense, shall keep the Collateral and all of its
other assets insured against loss or damage by fire, theft, explosion,
sprinklers, and all other hazards and risks, and in such amounts, as ordinarily
insured against by other owners in similar businesses conducted in the locations
where Borrower’s business is conducted on the date hereof.  Borrower shall also
maintain liability and other insurance in amounts and of a type that are
customary to businesses similar to Borrower’s.  Current copies of such policies
may be requested by Lender and shall be provided by Borrower to Lender at
Borrower’s expense.
 
 
15

--------------------------------------------------------------------------------

 
(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Lender.  All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Lender, showing Lender as an
additional loss payee, and all liability insurance policies shall show Lender as
an additional insured and specify that the insurer must give at least 30 days
notice to Lender before canceling its policy for any reason.  Upon Lender’s
request, Borrower shall deliver to Lender certified copies of the policies of
insurance and evidence of all premium payments.  If no Event of Default has
occurred and is continuing, proceeds payable under any casualty policy will, at
Borrower’s option, be payable to Borrower to replace the property subject to the
claim, provided that any such replacement property shall be deemed Collateral in
which Lender has been granted a security interest.  If an Event of Default has
occurred and is continuing, all proceeds payable under any such policy shall, at
Lender’s option, be payable to Lender to be applied on account of the
Obligations.
 
6.7           Intellectual Property.
 
(a)           Borrower shall register or cause to be registered on an expedited
basis (to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as the case may be,
those registerable intellectual property rights now owned or hereafter developed
or acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.
 
(b)           Borrower shall promptly give Lender written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.
 
(c)           Borrower shall give Lender prompt written notice of the filing of
any applications or registrations with the United States Copyright Office,
including the title of such intellectual property rights registered, the title
appearing on such applications or registrations, and the filing date of such
applications or registrations.
 
(d)           Borrower shall (i) protect, defend and maintain the validity and
enforceability of its trade secrets and the Trademarks, Patents and Copyrights
material or necessary to the operation of its business, (ii) use commercially
reasonable efforts to detect infringements of the Trademarks, Patents and
Copyrights and promptly advise Lender in writing of material infringements
detected and (iii) not allow any Trademarks, Patents or Copyrights to be
abandoned, forfeited or dedicated to the public.
 
(e)           Upon written request of Lender, in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, Borrower shall promptly (and in no event later than 3 Business
Days after receiving such request) execute and deliver to Lender one or more
intellectual property security agreements, in form and substance satisfactory to
Lender, to further evidence Lender’s Lien on Borrower’s Patents, Trademarks, or
Copyrights, and the general intangibles of Borrower relating thereto or
represented thereby.
 
6.8           Consent of Inbound Licensors.  Prior to entering into or becoming
bound by any material license or agreement, Borrower shall provide written
notice to Lender of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition.
 
6.9           Creation/Acquisition of Subsidiaries.  In the event Borrower
creates or acquires any Subsidiary after the Closing Date, Borrower shall
promptly notify Lender of the creation or acquisition of such new Subsidiary and
take all such action as may be reasonably required by Lender to, at the option
of Lender, cause such Subsidiary to become a co-Borrower hereunder or guarantee
the Obligations of Borrower under the Loan Documents and grant a continuing
pledge and security interest in and to the assets of such Subsidiary, and
Borrower shall grant and pledge to Lender a perfected security interest in the
Equity Interests of such Subsidiary.  Notwithstanding the foregoing, compliance
with this Section 6.9 shall not be deemed a waiver of any Default resulting from
the creation or acquisition of any Subsidiary, except as permitted by Section
7.7.
 
 
16

--------------------------------------------------------------------------------

 
6.10           Further Assurances.  Borrower agrees to take such further actions
as Lender may request from time to time in connection herewith to evidence or
give effect to this Agreement and the other Loan Documents and any of the
transactions contemplated hereby. Promptly after Lender’s request therefor,
Borrower shall execute or cause to be executed and delivered to Lender such
instruments, assignments, title certificates or other documents as are necessary
or desirable under the Code or other applicable law to protect or perfect (or
continue the perfection or protection of) Lender’s Liens upon the Collateral and
shall take such other action as may be requested by Lender to give effect to or
carry out the intent and purposes of this Agreement or the other Loan Documents.
 
6.11           Accounting Methods; Financial Records.  Borrower shall maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP, consistently applied, and in compliance with the regulations of any
governmental authority having jurisdiction over it or any of its properties.
 
6.12           Administration of Accounts.
 
(a)           Lender retains the right after the occurrence and during the
continuance of an Event of Default to notify the Account Debtors that the
Accounts have been assigned to Lender and to collect the Accounts directly in
its own name and to charge the collection costs and expenses, including
attorneys’ fees, to Borrower.  Lender has no duty to protect, insure, collect or
realize upon the Accounts or preserve rights in them.  Borrower irrevocably
makes, constitutes and appoints Lender as Borrower’s true and lawful attorney
and agent-in-fact to endorse Borrower’s name on any checks, notes, drafts or
other payments relating to, the Accounts which come into Lender’s possession or
under Lender’s control as a result of its taking any of the foregoing
actions.  Additionally, Lender shall have the right to collect and settle or
adjust all disputes and claims directly with the Account Debtors and to
compromise the amount or extend the time for payment of the Accounts upon such
terms and conditions as Lender may deem advisable, and to charge the
deficiencies, reasonable costs and expenses thereof, including attorney’s fees,
to Borrower.
 
(b)           If an Account includes a charge for any tax payable to any
governmental taxing authority, Lender is authorized, in its sole and absolute
discretion, to pay the amount thereof to the proper taxing authority for the
account of Borrower and to make an Advance to Borrower to pay
therefor.  Borrower shall notify Lender if any Account includes any tax due to
any governmental taxing authority and, in the absence of such notice, Lender
shall have the right to retain the full proceeds of the Account and shall not be
liable for any taxes to any governmental taxing authority that may be due by
Borrower by reason of the sale and delivery creating the Account.
 
(c)           At any time, Lender may, at its option, (i) conduct a credit check
of the Account Debtor for each Account or Purchase Order requested by Borrower
for financing hereunder in order to approve any such Account Debtor’s credit
before agreeing to finance such Account or Purchase Order, (ii) notify any
Person owing Borrower money of Lender’s security interest in the Accounts and
the proceeds thereof, and (iii) in the name of Lender, or any designee of
Lender, or Borrower, to verify the validity, amount or other matter relating to
any Accounts by mail, telephone, telegraph or otherwise.  Borrower shall
cooperate fully with Lender in an effort to facilitate and promptly conclude any
of the foregoing actions.
 
 
17

--------------------------------------------------------------------------------

 
6.13           Blocked Accounts.
 
(a)           Borrower shall maintain one or more deposit accounts pursuant to
arrangements acceptable to Lender with RBC Bank or any other bank(s) as may be
selected by Borrower and approved by Lender.  Each such bank shall agree to
enter into a Control Agreement.
 
(b)
 
(c)           Borrower shall take all commercially reasonable steps to ensure
that all of its Account Debtors forward all items of payment to lockboxes or
accounts established with RBC Bank or any other bank(s) as may be selected by
Borrower and approved by Lender.
 
(d)           In the event that Borrower shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, Borrower shall hold the same as trustee
for Lender, shall segregate such remittances from its other assets, and shall
promptly (and in any event within 1 Business Day) deposit the same into a
Blocked Account that is a deposit account.  All cash, cash equivalents, checks,
notes, drafts or similar items of payment (including from the disposition of any
assets or constituting insurance or condemnation proceeds) received by Borrower
shall be deposited into a Blocked Account that is a deposit account promptly
upon receipt thereof by Borrower.
 
(e)           If an Event of Default occurs and is continuing, Lender may,
without further consent of Borrower, collect all funds in the Blocked Accounts
and credit the same to the Loan Account as provided in Section 2.1(f), and apply
the same against the Obligations in any manner as Lender may determine.
 
(f)           As of the Closing Date, all bank accounts and investment accounts
of Borrower are listed on Information Certificate and the Information
Certificate designates which such accounts are deposit accounts.  Borrower shall
not open any other deposit account or securities account unless the depository
bank or securities intermediary, as the case may be, for such account shall have
entered into a Control Agreement.
 
6.14           Product Warranty.  Borrower shall ensure that all products
manufactured by or on behalf of Borrower are manufactured in conformity with all
applicable contractual commitments and all express or implied warranties and do
not contain any latent design defects.
 
6.15           Additional Capital.  After the Closing Date, Borrower shall (a)
receive Net Cash Proceeds of the incurrence of Permitted Debt or the issuance of
common stock in the aggregate amount of at least $400,000 no later than April
30, 2011, and in the aggregate amount of at least $800,000 no later than May 30,
2011, and (b) deliver evidence reasonably satisfactory to Lender of each such
receipt on the date thereof.
 
6.16           Post-Closing Conditions.  Borrower shall:
 
(a)           deliver to Lender an endorsement, in form and substance
satisfactory to Lender, naming Lender as additional insured with respect to
Borrower’s products liability insurance policy no later than March 25, 2011;
 
 
18

--------------------------------------------------------------------------------

 
(b)           maintain a key-man life insurance policy or policies on the life
of William R. Doyle in an aggregate face amount of $3,750,000, which policy
shall be in form and substance satisfactory to Lender and its counsel and shall
be assigned to Lender as Collateral pursuant to an assignment in form and
substance satisfactory to Lender no later than March 25, 2011;
 
(c)           obtain a Collateral Access Waiver from Centrotrade Minerals &
Metals, Inc. and Centrotrade Deutschland GmbH (collectively, “Centrotrade”) with
respect to any assets of Borrower in possession of Centrotrade no later than
April 15, 2011; and
 
(d)           use commercially reasonable efforts to obtain a Collateral Access
Waiver from each landlord of Centrotrade from which Centrotrade leases property
at which any assets of Borrower are located no later than April 15, 2011.
 
7.           NEGATIVE COVENANTS.  Borrower covenants and agrees that, so long as
the Line of Credit shall be available and until the outstanding Obligations are
paid in full, Borrower will not do any of the following without Lender’s prior
written consent:
 
7.1           Dispositions.  Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”) all or any part of its business or
property, or move cash balances on deposit to accounts opened at another
financial institution not listed on the Information Certificate, other than
Permitted Transfers or, with respect to cash balances, as permitted by Section
6.13(e).
 
7.2           Change in Name, Location, Executive Office, State Organizational
Number or Executive Management; Change in Business; Change in Fiscal Year;
Change in Control.  Change its name, state organizational number or relocate its
chief executive office without 30 days prior written notification to Lender;
change its State of incorporation; replace its chief executive officer or chief
financial officer without 30 days prior written notification to Lender; engage
in any business other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.
 
7.3           Mergers or Acquisitions.  Merge or consolidate with or into any
other business organization, or acquire all or substantially all of the Equity
Interests or property of another Person.
 
7.4           Debt.  Create, incur, assume, guarantee or be or remain liable
with respect to any Debt other than Permitted Debt, prepay any Debt or take any
actions which impose on Borrower an obligation to prepay any Debt, except Debt
owed to Lender under the Loan Documents.
 
7.5           Interest on Debt.  Pay any interest in cash in connection with any
Debt other than Debt permitted under clauses (a) and (b) of the definition of
Permitted Debt; provided, however, that if no Default or Event of Default has
occurred and is continuing or would result therefrom, Borrower may request funds
from the Restricted Cash Account, up to an amount sufficient to make the
scheduled interest payment due and payable under the documents governing any
Debt permitted to be incurred pursuant to clause (f) of the definition of
Permitted Debt, and Lender will transfer such amount as requested by Borrower if
such funds are available in the Restricted Cash Account.
 
7.6           Encumbrances.  Create, incur, assume or allow any Lien with
respect to any of its property, including its Intellectual Property, or assign
or otherwise convey any right to receive income, including the sale of any
Accounts, except for Permitted Liens, or covenant to any other Person that
Borrower in the future will refrain from creating, incurring, assuming or
allowing any Lien with respect to any of Borrower’s property, including
Borrower’s Intellectual Property.
 
 
19

--------------------------------------------------------------------------------

 
7.7           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any Equity
Interests.
 
7.8           Investments.  (a) Directly or indirectly acquire or own, or make
any Investment in or to any Person other than Permitted Investments or (b)
suffer or permit to suffer any Subsidiary to be a party to, or be bound by, an
agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower.
 
7.9           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any transaction with any Affiliate of Borrower except for (a)
transactions that are in the Ordinary Course of Business of Borrower, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and (b)
transactions permitted by clause (d) of the definition of Permitted Investments.
 
7.10           Inventory and Equipment.  Store the Inventory or the Equipment
with a bailee, warehouseman, or similar third party unless the third party has
been notified of Lender’s security interest and Lender (a) has received a
Collateral Access Agreement for Lender’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or
Equipment.  Except for Inventory sold in the Ordinary Course of Business of
Borrower and except for such other locations as Lender may approve in writing,
Borrower shall keep the Inventory and Equipment only at the locations set forth
in the Information Certificate and such other locations in the United States of
America of which Borrower gives Lender prior written notice and as to which
Lender receives a Collateral Access Agreement.
 
7.11           No Investment Company; Margin Regulation.  Become or be
controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or become principally engaged in, or undertake as one of
its important activities, the business of extending credit for the purpose of
purchasing or carrying margin stock, or use the proceeds of any Advance for such
purpose.
 
7.12           Margin Stock.  Use, directly or indirectly, the proceeds of any
Advance for the purpose of purchasing or carrying any margin stock or for the
purpose of reducing or retiring any Debt which was originally incurred to
purchase or carry margin stock or for any other purpose which might constitute
this transaction a “purpose credit” within the meaning of said Regulations T, U
and X.
 
7.13           Financial Covenants.
 
(a)           Minimum Net Revenues.  Permit Net Revenues to be less than the
amount hereinbelow specified as of the last day of each month so specified:
 
(i)           for the period from January 1, 2011, through and including
December 31, 2011, as calculated on a cumulative basis:
 
Calendar Month Ended
 
Amount
     
March 31, 2011
 
$55,000
April 30, 2011
 
$100,000
May 31, 2011
 
$195,000
June 30, 2011
 
$655,000
July 31, 2011
 
$1,300,000
August 31, 2011
 
$2,695,000
September 30, 2011
 
$4,010,000
October 31, 2011
 
$5,410,000
November 30, 2011
 
$7,010,000
December 31, 2011
 
$8,580,000



 
20

--------------------------------------------------------------------------------

 
(ii)           from January 1, 2012, and thereafter, as calculated on trailing
12 month basis:
 
Calendar Month Ended
 
Amount
     
January 31, 2012
 
$10,200,000
February 29, 2012
 
$12,530,000
March 31, 2012
 
$14,820,000
April 30, 2012
 
$17,110,000
May 31, 2012
 
$19,480,000
June 30, 2012
 
$21,475,000
July 31, 2012
 
$23,315,000
August 31, 2012
 
$24,510,000



(b)           Minimum Gross Profit Margin.  Permit Gross Profit Margin to be
less than the percentage hereinbelow specified as of the last day of each month:
 
(i)           for the period from January 1, 2011, through and including
December 31, 2011, as calculated on a cumulative basis:
 
Calendar Month Ended
 
Percentage
     
March 31, 2011
 
35.85%
April 28, 2011
 
32.25%
May 31, 2011
 
33.50%
June 30, 2011
 
20.70%
July 31, 2011
 
19.30%
August 31, 2011
 
17.50%
September 30, 2011
 
17.20%
October 31, 2011
 
17.15%
November 30, 2011
 
16.95%
December 31, 2011
 
16.85%
 

(ii)           from January 1, 2012, and thereafter, as calculated on trailing
12 month basis:
 
Calendar Month Ended
 
Percentage
     
January 31, 2012
 
17.05%
February 28, 2012
 
16.90%
March 31, 2012
 
16.85%
April 30, 2012
 
16.80%
May 31, 2012, and June 30, 2012
 
16.65%
July 31, 2012
 
17.20%
August 31, 2012
 
17.85%



 
21

--------------------------------------------------------------------------------

 
 
(c)           Minimum Operating EBITDA.  Permit Operating EBITDA to be less than
the amount hereinbelow specified as of the last day of each month so specified:
 
(i)           for the period from January 1, 2011, through and including
December 31, 2011, as calculated on a cumulative basis:
 


Calendar Month Ended
 
Amount
     
March 31, 2011
 
($455,000)
April 30, 2011
 
($625,000)
May 31, 2011
 
($780,000)
June 30, 2011
 
($855,000)
July 31, 2011
 
($870,000)
August 31, 2011
 
($770,000)
September 30, 2011
 
($680,000)
October 31, 2011
 
($555,000)
November 30, 2011
 
($405,000)
December 31, 2011
 
($265,000)
 

 
(ii)           from January 1, 2012, and thereafter, as calculated on trailing
12 month basis:
 
Calendar Month Ended
 
Amount
     
January 31, 2012
 
$20,000
February 29, 2012
 
$395,000
March 31, 2012
 
$715,000
April 30, 2012
 
$1,035,000
May 31, 2012
 
$1,420,000
June 30, 2012
 
$1,735,000
July 31, 2012
 
$2,140,000
August 31, 2012
 
$2,455,000

 
(d)           Minimum Tangible Net Worth.  Permit Tangible Net Worth to be less
than the amount hereinbelow specified as of the last day of each month so
specified:
 
Calendar Month Ended
 
Amount
     
March 31, 2011
 
($475,000)
April 30, 2011
 
($685,000)
May 31, 2011
 
($865,000)
June 30, 2011
 
($1,005,000)
July 31, 2011
 
($1,075,000)
August 31, 2011
 
($1,020,000)
September 30, 2011
 
($980,000)
October 31, 2011
 
($905,000)
November 30, 2011
 
($805,000)
December 31, 2011
 
($715,000)
January 31, 2012
 
($630,000)
February 28, 2012
 
($465,000)
March 31, 2012
 
($330,000)
April 30, 2012
 
(220,000)
May 31, 2012
 
($25,000)
June 30, 2012
 
$180,000
July 31, 2012
 
$525,000
August 31, 2012
 
$910,000

 
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Capital Expenditures.  Allow its Capital Expenditures to exceed
the following amounts set forth opposite the respective month ended, as
calculated on a cumulative basis from January 1 through and including December
31 of each fiscal year of Borrower:
 
Calendar Month Ended
 
Amount
     
March 31, 2011
 
$5,000
April 30, 2011
 
$10,000
May 31, 2011
 
$15,000
June 30, 2011
 
$20,000
July 31, 2011
 
$26,000
August 31, 2011
 
$31,000
September 30, 2011
 
$36,000
October 31, 2011
 
$41,000
November 30, 2011
 
$56,000
December 31, 2011
 
$61,000
January 31, 2012
 
$5,000
February 29, 2012
 
$10,000
March 31, 2012
 
$35,000
April 30, 2012
 
$40,000
May 31, 2012
 
$45,000
June 30, 2012
 
$50,000
July 31, 2012
 
$56,000
August 31, 2012
 
$61,000



8.           EVENTS OF DEFAULT.  Any one or more of the following events shall
constitute an Event of Default by Borrower under this Agreement:
 
8.1           Payment Default.  If Borrower fails to pay any of the Obligations
when due;
 
8.2           Covenant Default.
 
(a)           If Borrower fails to perform any obligation under Section 6 or
violates any of the covenants contained in Section 7;
 
(b)           If Borrower or any other party to a Loan Document (other than
Lender) fails or neglects to perform or observe any other term, provision,
condition, covenant contained in this Agreement, in any of the Loan Documents,
or in any other present or future agreement between Borrower and Lender, that is
not cured or waived within 20 days after the earlier of the date Borrower
receives notice thereof from Lender and the date any officer of Borrower becomes
aware thereof; provided that such default or failure to perform is capable of
cure;
 
 
23

--------------------------------------------------------------------------------

 
8.3           Material Adverse Change.  If there occurs a material adverse
change in Borrower’s business, operations or condition (financial or otherwise);
or if there is a material impairment in the prospect of repayment of any portion
of the Obligations or the ability of Borrower to repay the Obligations; or if
there occurs a material impairment in the perfection, value or priority of
Lender’s security interests in the Collateral;
 
8.4           Invalidity; Enforceability.  All or any portion of any Loan
Document shall at any time and for any reason be declared to be null and void,
or a proceeding shall be commenced by Borrower, any Guarantor or any other
Affiliate thereof, by any governmental authority having jurisdiction over
Borrower, any Guarantor or any other Affiliate thereof, or by any party to such
Loan Document (other than Lender) seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or Borrower, any Guarantor or any other Affiliate thereof
shall deny that it has any liability or obligation for the payment of any
Obligation purported to be created under any Loan Document;
 
8.5           Attachment.  If any material portion of Borrower’s assets or any
other Collateral is attached, seized, subjected to a writ or distress warrant,
or is levied upon, or comes into the possession of any trustee, receiver or
person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within 10
days, or if Borrower is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of Borrower’s assets or any other Collateral, or if a notice of
lien, levy, or assessment is filed of record with respect to any of Borrower’s
assets or any other Collateral by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 10 days after
Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Advances will be made during such cure period);
 
8.6           Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 60 days (provided that no
Advances will be made prior to the dismissal of such Insolvency Proceeding);
 
8.7           Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Debt in an amount in excess of
$20,000 or that would reasonably be expected to have a Material Adverse Effect;
 
8.8           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $20,000 shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of 30 days (provided that no Advances will be made prior to the satisfaction or
stay of the judgment); or
 
8.9           Misrepresentations.  If any representation or warranty made under
this Agreement or any other Loan Document (other than the Validity Guaranty)
shall prove incorrect or misleading in any material respect (unless such
representation, warranty, certification or statement of fact is qualified as to
materiality, in which case such representation, warranty, certification or
statement of fact shall at any time prove to have been incorrect or misleading
in any respect) when made or deemed to have been made pursuant to Section 5.17.
 
 
24

--------------------------------------------------------------------------------

 
9.           LENDER’S RIGHTS AND REMEDIES.
 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Lender may, at its election, without notice
of its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
 
(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.6, all Obligations shall become immediately due and payable without any action
by Lender);
 
(b)           Cease making Advances or otherwise extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Lender, including suspending or terminating the Line of Credit;
 
(c)           Settle or adjust disputes and claims directly with Account Debtors
for amounts, upon terms and in whatever order that Lender reasonably considers
advisable;
 
(d)           Make such payments and do such acts as Lender considers necessary
or reasonable to protect its security interest in the Collateral.  Borrower
agrees to assemble the Collateral if Lender so requires, and to make the
Collateral available to Lender as Lender may designate.  Borrower authorizes
Lender to enter the premises where the Collateral is located, to take and
maintain possession of the Collateral, or any part of it, and to pay, purchase,
contest, or compromise any encumbrance, charge, or lien which in Lender’s
determination appears to be prior or superior to its security interest and to
pay all expenses incurred in connection therewith.  With respect to any of
Borrower’s owned premises (if any), Borrower hereby grants Lender a license to
enter into possession of such premises and to occupy the same, without charge,
but only to the extent required to exercise any of Lender’s rights or remedies
provided herein, at law, in equity, or otherwise;
 
(e)           Set-off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Lender, and (ii) indebtedness at any time owing to
or for the credit or the account of Borrower held by Lender;
 
(f)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Lender is hereby granted a license or other right, to use, without
charge, each of Borrower’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any property of a similar nature, in completing production of,
advertising for sale, and selling any Collateral or otherwise exercising
Lender’s remedies under this Agreement and the other Loan Document, and, in
connection therewith, Borrower’s rights under all licenses and all franchise
agreements shall inure to Lender’s benefit;
 
(g)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Lender determines
is commercially reasonable, and apply any proceeds to the Obligations in
whatever manner or order Lender deems appropriate.  Lender may sell the
Collateral without giving any warranties as to the Collateral.  Lender may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.  If Lender sells any of the Collateral on credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Lender, and applied to the indebtedness of the purchaser.  If the purchaser
fails to pay for the Collateral, Lender may resell the Collateral and Borrower
shall be credited with the proceeds of the sale.  Borrower agrees that 10 days
prior written notice by Lender of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters;
 
 
25

--------------------------------------------------------------------------------

 
(h)           Lender may credit bid and purchase at any public sale;
 
(i)           Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and
 
(j)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.  Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Lender
(and any of Lender’s designated officers, employees or agents) as Borrower’s
true and lawful attorney to take any action and to execute any instrument which
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement or any other Loan Document, including to:  (a) send requests for
verification of Accounts or notify Account Debtors of Lender’s security interest
in the Accounts; (b) endorse Borrower’s name on any checks or other forms of
payment or security that may come into Lender’s possession; (c) sign Borrower’s
name on any invoice or bill of lading relating to any Account, drafts against
Account Debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to Account Debtors; (d) dispose of any Collateral; (e)
make, settle, and adjust all claims under and decisions with respect to
Borrower’s policies of insurance; (f) settle and adjust disputes and claims
respecting the accounts directly with Account Debtors, for amounts and upon
terms which Lender determines to be reasonable; (g) enter into a short-form
intellectual property security agreement consistent with the terms of this
Agreement or any other Loan Document for recording purposes only or modify, in
its sole discretion, any intellectual property security agreement entered into
between Borrower and Lender without first obtaining Borrower’s approval of or
signature to such modification thereof, as appropriate, to include reference to
any right, title or interest in any Copyrights, Patents or Trademarks acquired
by Borrower after the execution hereof or to delete any reference to any right,
title or interest in any Copyrights, Patents or Trademarks in which Borrower no
longer has or claims to have any right, title or interest; and (h) file, in its
sole discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Borrower
where permitted by law.  The appointment of Lender as Borrower’s attorney in
fact, and each and every one of Lender’s rights and powers, being coupled with
an interest, is irrevocable until all of the Obligations have been fully repaid
and performed and the Line of Credit is terminated.
 
9.3           Accounts Collection.  Borrower shall collect all amounts owing to
Borrower for Lender, receive in trust all payments as Lender’s trustee, and
immediately deliver such payments to Lender in their original form as received
from the applicable Account Debtor, with proper endorsements for deposit.
 
9.4           Lender Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement or any other Loan Document, then Lender may
make payment of the same or any part thereof, obtain and maintain insurance
policies of the type discussed in Section 6.6, and take any action with respect
to such policies as Lender deems prudent.  Any amounts so paid or deposited by
Lender shall constitute Lender Expenses, shall be immediately due and payable,
and shall bear interest at the then applicable rate hereinabove provided, and
shall be secured by the Collateral.  Any payments made by Lender shall not
constitute an agreement by Lender to make similar payments in the future or a
waiver by Lender of any Event of Default under this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
9.5           Lender’s Liability for Collateral.  Lender has no obligation to
clean up or otherwise prepare the Collateral for sale.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.
 
9.6           No Obligation to Pursue Others.  Lender has no obligation to
attempt to satisfy the Obligations by collecting them from any other Person
liable for them and Lender may release, modify or waive any collateral provided
by any other Person to secure any of the Obligations, all without affecting
Lender’s rights against Borrower.  Borrower waives any right it may have to
require Lender to pursue any other Person for any of the Obligations.
 
9.7           Remedies Cumulative.  Lender’s rights and remedies under this
Agreement, the Loan Documents and all other agreements shall be cumulative and
not exclusive.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default on Borrower’s part shall be deemed a continuing
waiver.  No delay by Lender shall constitute a waiver, election, or acquiescence
by it.  No waiver by Lender shall be effective unless made in a written document
signed on behalf of Lender and then shall be effective only in the specific
instance and for the specific purpose for which it was given.  Borrower
expressly agrees that this Section 9.7 may not be waived or modified by Lender
by course of performance, conduct, estoppel or otherwise.
 
9.8           Demand; Protest.  Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
 
10.           NOTICES.  Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement or any other agreement
entered into in connection herewith shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by facsimile to Borrower or to Lender, as the case may be,
at its addresses set forth below:
 
If to Borrower:                      Vystar Corporation
3235 Satellite Boulevard
Building 400, Suite 290
Duluth, Georgia 30096
Attention:  Jack Callicutt
Facsimile:  (770) 965-0162


with a copy to:                      Greenberg Traurig, LLP
3290 Northside Parkway
Suite 400
Atlanta, Georgia 30327
Attention:  Gerald L. Baxter
Facsimile: (678) 553-2431


If to Lender:                           Topping Lift Capital LLC
1050 Crown Point Parkway, Suite 950
Atlanta, Georgia 30338
Attention:  Thomas Minick
Facsimile:  (678) 441-9198


 
27

--------------------------------------------------------------------------------

 
with a copy to:                      McKenna Long & Aldridge LLP
303 Peachtree Street
Suite 5300
Atlanta, Georgia 30308
Attention:  Shannon C. Baxter
Facsimile: (404) 527-3652


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.


11.           GENERAL PROVISIONS.
 
11.1           Governing Law; Consent to Forum.  This Agreement and the other
Loan Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of Georgia,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.  Borrower hereby consents to the
non-exclusive jurisdiction of any United States federal court sitting in or with
direct or indirect jurisdiction over the Northern District of Georgia or any
state or superior court sitting in Fulton County, Georgia, in any action, suit
or other proceeding arising out of or relating to this Agreement or any of the
other Loan Documents; and Borrower irrevocably agrees that all claims and
demands in respect of any such action, suit or proceeding may be heard and
determined in any such court and irrevocably waives any objection it may now or
hereafter have as to the venue of any such action, suit or proceeding brought in
any such court or that such court is an inconvenient forum.  Lender reserves the
right to bring proceedings against Borrower in the courts of any other
jurisdiction.  Nothing in this Agreement shall be deemed or operate to affect
the right of Lender to serve legal process in any other manner permitted by law
or to preclude the enforcement by Lender of any judgment or order obtained in
such forum or the taking of any action under this Agreement to enforce same in
any other appropriate forum or jurisdiction.
 
11.2           Waiver of Certain Rights.  To the fullest extent permitted by
applicable law, Borrower hereby knowingly, intentionally and intelligently
waives (with the benefit of advice of legal counsel of its own choosing): (a)
the right to trial by jury (which Lender hereby also waives) in any action,
suit, proceeding or counterclaim of any kind arising out of, related to or based
in any way upon any of the Loan Documents, the Obligations or the Collateral;
(b) any claim against Lender on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages arising out of, in connection with,
or as a result of any of the Loan Documents, any transaction thereunder, the
enforcement of any remedies by Lender or the use of any proceeds of any
Advances; and (c) notice of acceptance of this Agreement by Lender.
 
11.3           Additional Waivers.  The rights and remedies of Lender under this
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which it would otherwise have.  In the event Lender
decides to fund a request for a Advance at a time when Borrower is not in strict
compliance with the terms of this Agreement, such decision by Lender shall not
be deemed to constitute an undertaking by Lender to fund any further requests
for Advances or preclude Lender from exercising any rights available to Lender
under the Loan Documents or at law or equity.  Any waiver or indulgence granted
by Lender shall not constitute a modification of this Agreement, except to the
extent expressly provided in such waiver or indulgence, or constitute a course
of dealing by Lender at variance with the terms of this Agreement such as to
require further notice by Lender of Lender’s intent to require strict adherence
to the terms of this Agreement in the future.  Any such actions shall not in any
way affect the ability of Lender, in its discretion, to exercise any rights
available to it under this Agreement or under any other agreement, whether or
not Lender is a party, relating to Borrower.
 
 
28

--------------------------------------------------------------------------------

 
11.4           Set-Off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, except to
the extent limited by applicable law, at any time that a Default exists, Lender
and each subsequent holder of the Obligations is hereby authorized by Borrower
at any time or from time to time, without notice to Borrower or to any other
Person, any such notice being hereby expressly waived, to set-off and to
appropriate and apply any and all deposits (general or special, time or demand,
including Debt evidenced by certificates of deposit, in each case whether
matured or unmatured, but not including any amounts held by Lender or any of its
Affiliates in any escrow account) and any other Debt at any time held or owing
by Lender or any such holder to or for the credit or the account of Borrower,
against and on account of the Obligations, including all claims of any nature or
description arising out of or connected with this Agreement, any Promissory
Notes or any other Loan Document, irrespective of whether or not (a) Lender
shall have made any demand hereunder or (b) Lender shall have declared the
principal of and interest on the Advances and any Promissory Notes and other
amounts due hereunder to be due and payable and although said Obligations, or
any of them, shall be contingent or unmatured.
 
11.5           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion.  Lender
shall have the right without the consent of or notice to Borrower to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Lender’s obligations, rights and benefits hereunder.
 
11.6           General Indemnity.  Borrower hereby agrees to indemnify and
defend the Indemnitees against and to hold the Indemnitees harmless from any
Indemnified Claim that may be instituted or asserted against or incurred by any
of the Indemnitees.  Without limiting the generality of the foregoing, this
indemnity shall extend to any Indemnified Claims instituted or asserted against
or incurred by any of the Indemnitees under any Environmental
Laws.  Additionally, if any Taxes (excluding Taxes imposed upon or measured
solely by the net income of Lender, but including any intangibles tax, stamp
tax, recording tax or franchise tax) shall be payable by Lender or Borrower on
account of the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any of the other Loan Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
applicable law now or hereafter in effect, Borrower shall pay (or shall promptly
reimburse Lender for the payment of) all such Taxes, including any interest and
penalties thereon, and will indemnify and hold Indemnitees harmless from and
against all liability in connection therewith.  Notwithstanding anything to the
contrary in any of the Loan Documents, the obligations of Borrower and each
Guarantor with respect to each indemnity given by it in this Agreement or any of
the other Loan Documents in favor of Lender shall survive the termination of the
Line of Credit and payment in full of the Obligations.  Notwithstanding anything
to the contrary in the foregoing or in any of the Loan Documents, Borrower shall
not be responsible for any Indemnified Claim to the extent caused by the gross
negligence or willful misconduct of Lender, as determined by a final
non-appealable judgment of a court of competent jurisdiction.
 
11.7           Time of Essence.  Time is of the essence for the performance of
all obligations set forth in this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
11.8           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
11.9           Amendments in Writing, Integration.  All amendments to or
terminations of this Agreement or the other Loan Documents must be in
writing.  All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.
 
11.10           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.  In
proving this Agreement or any other Loan Document in any judicial proceedings,
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom such enforcement is sought.  Any
signatures delivered by a party to this Agreement or any other Loan Document by
facsimile transmission or by other electronic transmission shall be deemed an
original signature hereto.
 
11.11           Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Lender has any obligation to make any Advance
to Borrower.  The obligations of Borrower to indemnify Lender with respect to
the expenses, damages, losses, costs and liabilities described in Section 11.6
shall survive until all applicable statute of limitations periods with respect
to actions that may be brought against Lender have run.
 
11.12           Maximum Rate of Interest.  Borrower and Lender hereby agree and
stipulate that the only charges imposed upon Borrower for the use of money in
connection with this Agreement are and shall be the specific interest and fees
described in Section 2.  Notwithstanding the foregoing, Borrower and Lender
further agree and stipulate that all closing fees, agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by Lender to third parties or for damages incurred
by Lender are charges to compensate Lender for underwriting and administrative
services and costs or losses performed or incurred, and to be performed and
incurred, by Lender in connection with this Agreement and the other Loan
Documents and shall under no circumstances be deemed to be charges for the use
of money pursuant to Official Code of Georgia Annotated Sections 7-4-2 and
7-4-18 or any other applicable law.  In no event shall the amount of interest
and other charges for the use of money payable under this Agreement exceed the
maximum amounts permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrower and Lender, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under applicable law, then, ipso facto as of the Closing Date, Borrower is and
shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Line of Credit
to the extent of such excess.
 
11.13           Disclosure.  Borrower hereby acknowledges and agrees that Lender
may from time to time (a) issue and disseminate general information describing
and relating to the credit accommodations entered into pursuant to this
Agreement, including the name and address of Borrower and a general description
of Borrower’s business, to such public sources as Lender may deem appropriate,
including trade, industry and other reporting services, and (b) use Borrower’s
name, trademarks and logos in advertising and other promotional material, in
each case without further notice to or consent from Borrower.
 
 
30

--------------------------------------------------------------------------------

 
 
11.14           USA Patriot Act.  Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.
 
11.15           Debtor-Creditor Relationship.  The relationship between Lender,
on the one hand, and Borrower, on the other hand, is solely that of creditor and
debtor.  Lender does not have (or shall be deemed to have) any fiduciary
relationship or duty to Borrower arising out of or in connection with the Loan
Documents or the transactions contemplated thereby, and there is no agency or
joint venture relationship between Lender, on the one hand, and Borrower, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.
 
[Remainder of page intentionally left blank]




 
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.



  VYSTAR CORPORATION    
                                                                               
    By:      
Name: 
William R. Doyle     Title:  Chairman, President and CEO                    
TOPPING LIFT CAPITAL LLC
                    By:       Name:  Thomas L. Minick     Title:  Managing
Member  





 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
DEFINITIONS


“Account Debtor” means any Person who is obligated to make payments in respect
of an Account.


“Accounts” means all “accounts”, as such term is defined in the Code, of
Borrower whether now existing or hereafter created or arising, including (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by chattel paper (as
defined in the Code) or instruments (as defined in the Code)) (including any
such obligations that may be characterized as an account or contract right under
the Code), (b) all of Borrower’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of Borrower’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to
Borrower for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Borrower or in connection with any other transaction (whether or not yet earned
by performance on the part of Borrower), (e) all health care insurance
receivables and (f) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.


“Advance” means all Overadvances and all Eligible Asset Advances.


“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.


“Agreement” shall have the meaning assigned to such term in the preamble.


“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section 101
et seq.), as now or hereafter amended, and any successor statute.


“Blocked Account” means any deposit account or securities account subject to a
Control Agreement.


“Borrower” shall have the meaning assigned to such term in the preamble.


“Borrower’s Books” means all of Borrower’s books and records, including ledgers,
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs, tape files and
equipment containing such information.


“Borrowing Base” means, at any particular time, the sum of, without duplication:


(a)           up to 90% of Eligible Accounts; plus
 
(b)           up to 90% of the lesser of (i) Eligible Purchase Orders and (ii)
the aggregate current amount required to be expended at such time to facilitate
completion of the Eligible Purchase Orders; plus
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           up to 65% of Eligible Inventory, valued at the lower of cost and
fair market value; plus
 
(d)           the Overadvance Subfacility; minus
 
(e)           the Reserves.
 
“Borrowing Base Certificate” means a certificate of a Responsible Officer
substantially in the form of Exhibit 6.2(e).


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which Lender in the State of Georgia are authorized or required to close.


“Cancelled Purchase Order” means a Purchase Order that (a) has been cancelled by
the applicable customer prior to delivery of the products to such customer or
(b) the vendor of such products has failed to deliver such products which
conform to specifications prior to the due date thereof.


“Capital Expenditures” means, for any period, on a consolidated basis for
Borrower, the aggregate of all expenditures made by Borrower during such period
that, in conformity with GAAP, are required to be included in or reflected on
the consolidated balance sheet as a capital asset of Borrower, including
Capitalized Lease Obligations of Borrower.


“Capitalized Lease Obligation” means that portion of any obligation of a Person
as lessee under a lease which at the time would be required to be capitalized on
the balance sheet of such lessee in accordance with GAAP.


“Cash” means unrestricted cash and cash equivalents.


“Change in Control” means (a) the occurrence of any event (whether in one or
more transactions) that results in a transfer of control of Borrower to a Person
who is not in control of Borrower on the date of the Loan Agreement or (b) any
merger or consolidation of or with Borrower or sale of all or substantially all
of the property of Borrower.  For purposes of this definition, “control of
Borrower” means the power, direct or indirect, (x) to vote 50% or more of the
Equity Interests having ordinary voting power for the election of directors or
managing agents of Borrower or (y) to direct or cause the direction of the
management and policies of Borrower by contract or otherwise.


“Closing Date” means the date of this Agreement.


“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided, that to the extent that
the Code is used to define any term herein and such term is defined differently
in different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; provided, further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Georgia, the term “Code”
means the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.


“Collateral” means all personal property of Borrower of every kind, whether now
owned or hereafter acquired or arising and wherever located, including
Borrower’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located: (a) all Accounts
(including health-care-insurance receivables), chattel paper (including tangible
and electronic chattel paper), commercial tort claims, deposit accounts,
documents (including negotiable documents), drafts, equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), Inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letters of credit, letter of credit rights, money, negotiable
collateral, securities accounts and all of Borrower’s books and records with
respect to any of the foregoing, the computers and equipment containing said
books and records, and the Restricted Cash Account; and (b) any and all cash
proceeds and/or noncash proceeds and products thereof, whether tangible or
intangible, including insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the Code.


 
34

--------------------------------------------------------------------------------

 
 
“Collateral Access Agreement” means any agreement of any lessor, warehouseman,
processor, customs broker, freight forwarder, consignee or other Person in
possession of, having a Lien upon or having rights or interests in any of the
Collateral in favor of Lender, in form and substance satisfactory to Lender,
pursuant to which such Person, among other things, waives or subordinates its
Liens or certain other rights or interests such Person may hold in regard to the
property of any of Borrower and agrees to provide Lender unobstructed access to
the Collateral.


“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on the
Information Certificate.


“Compliance Certificate” means a Compliance Certificate, substantially in the
form of Exhibit 6.2(a) or as otherwise required by Lender, to be submitted to
Lender by Borrower pursuant to this Agreement and certified as true and correct
by the Chief Financial Officer of Borrower.


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (a) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (b) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (c) all obligations
arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the Ordinary Course of Business of Borrower.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.


“Control Agreement” means any agreement executed by a depository bank or
securities intermediary and Lender, and acknowledged and agreed to by Borrower,
in form and substance satisfactory to Lender.


“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.


 
35

--------------------------------------------------------------------------------

 
 
“Debt” means (a) all indebtedness for borrowed money or the deferred purchase
price of property or services, including reimbursement and other obligations
with respect to surety bonds and letters of credit, (b) all obligations
evidenced by notes, bonds, debentures or similar instruments, (c) all
Capitalized Lease Obligations, and (d) all Contingent Obligations.


“Default” means any Event of Default, and any of the events specified in Section
8 regardless of whether there shall have occurred any passage of time or giving
of notice (or both) that would be necessary in order to constitute such event an
Event of Default.


“Default Rate” means, with respect to any Obligation and during any time that an
Event of Default exists, a per annum rate equal to the sum of 7% per annum plus
the rate at which such Obligation is bearing interest when an Event of Default
does not exist.


“Eligible Account” means an Account of Borrower which arises in the Ordinary
Course of Business of Borrower from the sale of goods or the provision of
services, in each case which is payable in currency of the United States of
America, is subject to Lender’s duly perfected, first priority Lien, and is
deemed by Lender, in its reasonable credit judgment, to be an Eligible Account.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if: (a) it arises out of a sale made by Borrower to any other
Subsidiary or Affiliate of Borrower, or a Person controlled by an Affiliate of
Borrower; (b) it is due or unpaid more than 90 days after the original invoice
date; (c) it is unpaid more than 60 days after its due date; (d) 50% or more of
the Accounts from the Account Debtor are not deemed Eligible Accounts hereunder;
(e) unless Lender otherwise agrees, in its sole discretion, the total unpaid
aggregate Accounts of any Account Debtor and its Affiliates exceeds 25% of the
aggregate amount of all Eligible Accounts, to the extent of such excess; (f) any
covenant, representation or warranty contained in this Agreement with respect to
such Account is materially inaccurate, untrue or has been breached; (g) the
Account Debtor is also Borrower’s creditor or supplier to the extent that it has
the right to offset, deduct or assert counterclaims with respect to such
Account, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to Borrower, or the Account otherwise is or
may become subject to any right of setoff, counterclaim, recoupment, reserve,
defense or chargeback, provided, that the Accounts of such Account Debtor shall
be ineligible only to the extent of such dispute or right of offset,
counterclaim, recoupment, reserve, defense or chargeback; (h) an Insolvency
Proceeding has been commenced by or against the Account Debtor or the Account
Debtor has failed, suspended or ceased doing business; (i) the Account Debtor is
not or has ceased to be Solvent; (j) it arises from a sale to the Account Debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis; (k) the Account Debtor is
located in any state which imposes conditions on the right of a creditor to
collect accounts receivable unless Borrower has either qualified to transact
business in such state as a foreign entity or filed a Notice of Business
Activities Report or other required report with the appropriate officials in
those states for the then current year; (l) the Account Debtor is located in a
state in which Borrower is deemed to be doing business under the laws of such
state and which denies creditors access to its courts in the absence of
qualification to transact business in such state or of the filing of any reports
with such state, unless Borrower has qualified as a foreign entity authorized to
transact business in such state or has filed all required reports; (m) the
Account is subject to a Lien; (n) the goods giving rise to such Account have not
been accepted by the Account Debtor or the Account otherwise does not represent
a final sale; (o) the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (p) the Account represents a progress
billing or a retainage or arises from a sale on a cash-on-delivery basis; (q)
Borrower has made any agreement with the Account Debtor for any deduction
therefrom, except for discounts or allowances which are made in the Ordinary
Course of Business of Borrower for prompt payment and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Account or are otherwise disclosed to Lender in writing to the
extent they exceed 10% of the face value of the relevant invoice(s); (r)
Borrower has made an agreement with the Account Debtor to extend the time of
payment thereof beyond the payment and due dates provided in clauses (b) and (c)
of this definition; (s) the Account Debtor has made a partial payment with
respect to such Account not in the Ordinary Course of Business of Borrower; (t)
any Account Debtor’s aggregate Accounts balance more than 90 days after the
original invoice date or more than 60 days after its due date is a credit
balance; or (u) it arises from a retail sale of Inventory to a Person who is
purchasing the same primarily for personal, family or household purposes.


 
36

--------------------------------------------------------------------------------

 
 
“Eligible Asset Advance” means an Advance supported by Eligible Accounts,
Eligible Inventory or Eligible Purchase Orders under the Borrowing Base.


“Eligible Inventory” means Inventory owned by Borrower which is held for resale
which Lender, in its reasonable credit judgment, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no such Inventory
shall be Eligible Inventory unless (a) it is Inventory in good, saleable
condition and not materially defective; (b) it is in raw material form and
saleable as finished goods in the Ordinary Course of Business of Borrower; (c)
it is not held on consignment or other sale or return terms; (d) it is not
slow-moving; (e) it meets all standards imposed by any governmental authority;
(f) it conforms in all respects to the warranties and representations set forth
in this Agreement; (g) it is at all times subject to Lender’s duly perfected,
first priority Lien; (h) it is situated at a location in compliance with this
Agreement, is not in transit or outside the continental United States; (i) it is
not the subject of a negotiable warehouse receipt or other Negotiable Collateral
or under license to a third party; and (j) it is not Inventory relating to an
Advance supported by an Eligible Purchase Order.


“Eligible Purchase Orders” are Purchase Orders aged less than 90 days received
by Borrower in the Ordinary Course of Business of Borrower that are approved by
Lender in Lender’s sole discretion but specifically excluding any Purchase
Orders which include Inventory for which Lender has made an Advance supported by
Eligible Inventory; provided, however, that an Eligible Purchase Order stops
being a Eligible Purchase Order upon the earliest of the following: (a) such
Eligible Purchase Order becomes an Eligible Account; (b) Lender determines in
its sole discretion that such Eligible Purchase Order no longer qualifies as an
Eligible Purchase Order; or (c) 90 days elapses from the date of such Eligible
Purchase Order.  Without limiting the generality of the foregoing, no Purchase
Order shall be an Eligible Purchase Order unless (a) Borrower has irrevocably
directed the applicable customer to make payments of all amounts due Borrower to
a deposit account subject to a Control Agreement, (b) Lender shall be satisfied
with the supplier of the products relating to such Purchase Order, (c) Lender
has taken such action as it chooses to verify information contained on the
Notice of Advance including the accuracy and reasonableness of the date by which
the products are to be delivered and the validity of the Purchase Order (which
verification may include, without limitation, direct confirmation from the
applicable customer and any vendors and any such verification action or lack
thereof shall not relieve Borrower from any of its obligations or
representations under any Loan Document), (d) if so requested by Lender,
Borrower shall have obtained a waiver and release of Lender by the applicable
customer of any and all liability for breach of any and all express or implied
warranties or product liability claims with respect to the products to be
delivered in connection with the Purchase Order or the use and distribution
thereof, (e) the Purchase Order shall be for goods which do not require any
further processing after they have been delivered by the supplier thereof, (f)
the Purchase Order is not a Cancelled Purchase Order, (g) the Purchase Order,
the products relating thereto and the proceeds thereof are free and clear of all
Liens other than the Permitted Liens described in clause (e) of the definition
thereof in favor or carriers or warehousemen, (h) the products relating to such
Purchase Order are deliverable pursuant to documents, instruments, and
statements in form and substance satisfactory to Lender, all of which to the
extent required by Lender, have been delivered to Lender or a representative
designated by Lender, (i) to the extent that the products relating to such
Purchase Order are or will be covered by a negotiable document of title, such
documents have been delivered to Lender with all necessary endorsements, (j)
transportation of the products relating to such Purchase Order to the applicable
customer shall be controlled by Borrower and shall be on terms and conditions
satisfactory to Lender, (k) Lender has received executed Collateral Access
Agreements, as applicable, and (l) all other terms and conditions of the
Purchase Order shall be satisfactory to Lender in its sole discretion.
 
 
37

--------------------------------------------------------------------------------

 


“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.


“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.


“Equity Interests” means, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.


“Event of Default” has the meaning assigned to such term in Section 8.


“Fee Letter” means that certain letter of even date herewith executed by
Borrower and addressed to Lender.


“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession of the United States of America).


“Gross Profit Margin” means the ratio of (a) Net Revenues less the cost of goods
sold, as such cost is determined in accordance with GAAP, to (b) Net Revenues.


“Guarantors” means William R. Doyle, Jack K. Callicutt, Matthew P. Clark and any
other Person that guaranties the Obligations.


“Indemnified Claims” means all claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, awards, remedial response
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’, paralegals’, auctioneers’, appraisers’ or consultants’
fees and expenses), which may at any time be imposed on, incurred by, or
asserted against any Indemnitee in any way relating to or arising out of the
Line of Credit, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement; in any way relating to or arising out of the
administration, performance or enforcement by Lender of any of the Loan
Documents or consummation of any of the transactions described therein; the
existence of, perfection of a Lien upon or the sale or collection of or other
realization upon any Collateral; or the failure of any Obligor to observe,
perform or discharge any of such Obligor’s covenants or duties under any of the
Loan Documents, in each case including any cost or expense incurred by any
Indemnitee in connection with any investigation, litigation, arbitration, or
other judicial or non-judicial proceeding whether or not such Indemnitee is a
party thereto.
 
 
38

--------------------------------------------------------------------------------

 


“Indemnitees” means Lender and each of its officers, directors, agents, advisors
(including legal counsel) and Affiliates.


“Information Certificate” means that certain Information Certificate dated the
Closing Date, executed by Borrower in favor of Lender.


“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the Bankruptcy Code, as amended, or under any
other bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extension generally with
its creditors, or proceedings seeking reorganization, arrangement, or other
relief.


“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:


(a)           Copyrights, Trademarks and Patents;
 
(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;
 
(c)           Any and all design rights which may be available to Borrower now
or hereafter existing, created, acquired or held;
 
(d)           Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
(e)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and
 
(f)           All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the date hereof between Borrower and Lender.


“Inventory” means all “inventory”, as such term is defined in the Code, of
Borrower, whether now existing or hereafter acquired, wherever located, and in
any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of Borrower for sale or lease or are furnished or
are to be furnished under a contract of service, goods that are leased by
Borrower as lessor, or that constitute raw materials, samples, work-in-process,
finished goods, returned goods, promotional materials or materials or supplies
of any kind, nature or description used or consumed or to be used or consumed in
Borrower’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
 
“Investment” means, with respect to any Person, any loan, advance or extension
of credit by such Person to, or any guaranty with respect to the Equity
Interests, Debt or other obligations of, or any contributions to the capital of,
any other Person, or any ownership, purchase or other acquisition by such Person
of any Equity Interests of any other Person, other than any acquisition of all
or substantially all of the Equity Interests of a Person or all or substantially
all of the assets, property or business of a Person.
 
 
39

--------------------------------------------------------------------------------

 


“Lender Expenses” means all of the following: (a) Taxes and insurance premiums
required to be paid by Borrower under the Loan Documents which are paid or
advanced by Lender; (b) Taxes, assessments, general or special, and other
charges levied on, or assessed, placed or made against any of the Collateral,
any Promissory Notes or the Obligations; (c) filing, recording, publication and
search fees paid or incurred by Lender, including all recording taxes; and (d)
the costs, fees (including reasonable attorneys’, paralegals’, auctioneers’,
appraisers’ or consultants’ fees) and expenses incurred by Lender (i) to
inspect, copy, audit or examine or any of Borrower’s Books or inspect, count or
appraise any Collateral or exercise its rights under any Loan Document, (ii) to
visit the locations of Borrower and Borrower’s manufacturing subcontractors,
(iii) to correct any default or enforce any provision of any of the Loan
Documents, whether or not litigation is commenced, (iv) in connection with any
restructuring, refinancing, or “work out” of the transactions contemplated by
this Agreement, and of obtaining performance under this Agreement or the other
Loan Documents, (v) in gaining possession of, maintaining, handling, preserving,
insuring, storing, shipping, preparing for sale, advertising for sale, selling
or foreclosing a Lien upon any of the Collateral, whether or not a sale is
consummated, (vi) in collecting the Accounts or recovering any of the
Obligations, or (vii) in structuring, drafting, reviewing or preparing the Loan
Documents or any amendment, modification, consent or waiver of any of the Loan
Documents or in defending the validity, priority or enforceability of Liens.


“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.


“Line of Credit” means the line of credit provided by Lender under this
Agreement pursuant to the terms of this Agreement in an aggregate amount of up
to the Maximum Amount.


“Line of Credit Exposure” means at any date the sum of the aggregate amount of
the outstanding Advances.


“Loan Documents” means, collectively, this Agreement, the Validity Guaranty, the
Intellectual Property Security Agreement, the Information Certificate, any
Mortgage, any Promissory Note, and any other document, instrument or agreement
entered into in connection with this Agreement, all as amended, restated,
supplemented, extended or otherwise modified from time to time.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or prospects of Borrower, (b) the
ability of Borrower to repay the Obligations or otherwise perform their
obligations under the Loan Documents, or (c) Borrower’s interest in, or the
value, perfection or priority of Lender’s security interest in the Collateral.


“Maturity Date” means September 11, 2012, or such earlier date as payment of the
Advances shall be due (whether by acceleration or otherwise).


“Maximum Amount” means $3,000,000, as such amount may be reduced from time to
time pursuant to the terms of this Agreement.


“Mortgage” means, collectively, any mortgage, deed of trust or deed to secure
debt entered into by Borrower in favor of Lender.


“Necessary Authorizations” means all material authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any governmental authority whether federal, state,
local, and all agencies thereof, which are required for the transactions
contemplated by the Loan Documents and the conduct of the businesses and the
ownership (or lease) of the properties and assets of Borrower.
 
 
40

--------------------------------------------------------------------------------

 


“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.


“Net Cash Proceeds” shall mean, with respect to any issuance by Borrower of any
Equity Interests or the incurrence by Borrower of any Debt (other than the
Obligations), the aggregate amount of cash received for such Equity Interests,
or as a result of such Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by Borrower to a
non-Affiliate in connection with the issuance of any Equity Interests or the
incurrence of any Debt, including sales commissions and underwriting discounts.


“Net Revenues” means the purchase order, invoice or contract price to be paid to
Borrower in connection with the sale of products and services less (a) sales,
use, excise, value added, and other federal, state or local, taxes (except
income tax), and (b) refunds and credits for any retroactive price reductions,
rebates, or charge backs, in each case as determined under GAAP and as
interpreted by Lender, in its sole discretion.


“Notice of Advance” shall have the meaning assigned to such term in Section
2.1(c).


“Obligations” means (a) all debt, principal, interest, Lender Expenses and other
amounts owed to Lender by any Obligor pursuant to this Agreement, any other Loan
Document or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding, including any debt,
liability, or obligation owing from any Obligor to others that Lender may have
obtained by assignment or otherwise, (b) all performance obligations as existing
from time to time of Obligors to Lender under this Agreement and the other Loan
Documents, or as a result of making the Advances and (c) the obligation to pay
an amount equal to the amount of any and all damages which Lender may suffer by
reason of a breach by any Obligor of any obligation, covenant, or undertaking
with respect to this Agreement or any other Loan Document.


“Obligor” means Borrower and each Guarantor.


“Operating EBITDA” means, with respect to Borrower for any period, the total of
the following, all of which shall be determined by Lender in its reasonable
credit judgment: (a) net income determined in accordance with GAAP; plus (b)
without duplication, to the extent deducted in the calculation of net income,
the sum of (i) income taxes paid or accrued (excluding any amounts Borrower
includes in its sales, general and administrative expenses), (ii) interest
expenses, net of interest income, paid or accrued, (iii) amortization and
depreciation, (iv) other non-cash charges (excluding accruals for cash expenses
made in the ordinary course of business), (v) losses from sales or other
dispositions of assets (other than inventory in the normal course of business);
(vi) extraordinary or non-recurring losses determined in accordance with GAAP;
and (vii) non-cash, stock-based compensation; less (c) to the extent included in
the calculation of net income, the sum of (i) the income of any Person in which
Borrower has a direct or indirect ownership interest, except to the extent such
income is received by Borrower in a cash distribution during such period, (ii)
gains from sales or other dispositions of assets (other than inventory in the
Ordinary Course of Business), and (iii) extraordinary or non-recurring
gains.  Operating EBITDA shall be measured on an accrued accounting basis.
 
 
41

--------------------------------------------------------------------------------

 


“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of such Person’s business, as conducted by such Person in accordance with
past practices and undertaken by such Person in good faith and not for the
purpose of evading any covenant or restriction in any Loan Document.


“Overadvance” means an Advance made under the Overadvance Subfacility.


“Overadvance Commencement Date” means the date on which Borrower delivers the
financial statements and Compliance Certificate required to be delivered
pursuant to Sections 6.2(a) and 6.2(b) for the month ending May 31, 2011, to
Lender.


“Overadvance Subfacility” means an amount under the Line of Credit, the advance
of which is not supported by Eligible Accounts, Eligible Purchase Orders or
Eligible Inventory, equal to (a) from the Closing Date through and including the
Overadvance Commencement Date, $0, and (b) thereafter, the lesser of (i) the
maximum amount of scheduled Overadvances in the relevant month as outlined in
the projections/pro forma borrowing base of Borrower most recently delivered to
Lender prior to the Closing Date and (ii) (A) from the date immediately
succeeding the Overadvance Commencement Date, through and including June 30,
2011, $100,000, (B) from July 1, 2011, through and including July 31, 2011,
$250,000, (C) from August 1, 2011, through and including August 31, 2011,
$500,000, (D) from September 1, 2011, through and including September 30, 2011,
$600,000, (E) from October 1, 2011, through and including January 31, 2012,
$750,000, (F) from February 1, 2012, through and including February 29, 2012,
$600,000, (G) from March 1, 2012, through and including March 31, 2012,
$450,000, (H) from April 1, 2012, through and including April 30, 2012,
$300,000, (I) from May 1, 2012, through and including May 31, 2012, $150,000,
and (J) from June 1, 2012, and thereafter, $0.


“Patents” means all patents, patent applications and like protections including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.


“Permitted Debt” means:


(a)           Debt of Borrower in favor of Lender arising under this Agreement
or any other Loan Document;
 
(b)           Debt of Borrower in an aggregate principal amount not to exceed
$50,000 in any fiscal year of Borrower to acquire Equipment, which Debt is
secured only by Permitted Liens described in clause (c) of the definition of
Permitted Liens (including Capitalized Lease Obligations) on such Equipment;
 
(c)           Debt to trade creditors incurred in the Ordinary Course of
Business of Borrower;
 
(d)           Shareholder Loans in an aggregate amount of $400,000 incurred by
Borrower on the Closing Date to satisfy the condition set forth in Section
3.1(e);
 
(e)           Shareholder Loans incurred by Borrower after the Closing Date and
prior to May 31, 2011, solely to comply with Section 6.15, that (i) are in an
aggregate principal amount not to exceed the result of (A) $800,000 minus (B)
the sum of (1) the aggregate amount of Debt incurred as permitted under clauses
(f) and (g) of this definition (in each case, without giving effect to any
incurrence or issuance pursuant to clause (f)(vii)(B) of this definition) plus
(2) the aggregate amount of Net Cash Proceeds received in connection with the
issuance of common stock of Borrower, (ii) are unsecured, (iii) bear interest at
a rate no greater than 10% per annum, (iv) are issued on terms and conditions
that shall be no more restrictive on Borrower than the terms and conditions of
set forth in documents evidencing the Shareholder Loans made on the Closing Date
and (v) do not require any cash payments of any obligation with respect thereto
prior to March 11, 2013;
 
 
42

--------------------------------------------------------------------------------

 
 
(f)           Debt incurred after the Closing Date and prior to May 31, 2011,
solely to comply with Section 6.15, that (i) is in an aggregate principal amount
not to exceed the result of (A) $800,000 minus (B) the sum of (1) the aggregate
amount of Debt incurred as permitted under clauses (e) and (g) of this
definition (in each case, without giving effect to any incurrence or issuance
pursuant to clause (f)(vii)(B) of this definition) plus (2) the aggregate amount
of Net Cash Proceeds received in connection with the issuance of common stock of
Borrower, (ii) is unsecured, (iii) does not have a maturity date prior to March
11, 2013, (iv) is contractually subordinated to the Obligations on terms and
conditions satisfactory to Lender, (v) bears interest at a rate less than 14%
per annum, (vi) is subject to agreements, instruments or documents that are in
form and substance satisfactory to Lender and (vii) either (A) does not require
any cash payments of any obligation with respect thereto prior to March 11,
2013, or (B) concurrent with such incurrence, Borrower borrows additional
Shareholder Loans or issues additional preferred stock constituting Permitted
Debt (without giving effect to clauses (e)(i) and (g)(i) of this definition, as
applicable) or additional common stock in an aggregate amount resulting in Net
Cash Proceeds equal to (and no greater than) the result of (1) the maximum
amount of such Debt times (2) the interest rate of the interest paid in cash
with respect to such Debt times (3) the result of (I) the number of days between
the date of issuance of such Debt and September 11, 2012, divided by (II) 360
times (4) 1.5, and deposits the Net Cash Proceeds thereof into the Restricted
Cash Account; provided, however, that any interest payable in cash may not be
due and payable more frequently than quarterly; and
 
(g)           Debt consisting of preferred stock of Borrower issued after the
Closing Date and prior to May 31, 2011, solely to comply with Section 6.15, that
(i) is in an aggregate principal amount not to exceed the result of (A) $800,000
minus (B) the sum of (1) the aggregate amount of Debt incurred as permitted
under clauses (e) and (f) of this definition (in each case, without giving
effect to any incurrence or issuance pursuant to clause (f)(vii)(B) of this
definition) plus (2) the aggregate amount of Net Cash Proceeds received in
connection with the issuance of common stock of Borrower, (ii) is unsecured,
(iii) the terms and conditions of set forth in documents evidencing the such
Debt are in form and substance satisfactory to Lender, and (iv) does not require
any cash payments of any obligation with respect thereto prior to March 11,
2013.
 
“Permitted Investment” means:


(a)           Investments existing on the Closing Date disclosed in the
Information Certificate;
 
(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one year from the date of investment therein, and (iv) money market
accounts;
 
(c)           Investments accepted in connection with Permitted Transfers;
 
(d)           Investments not to exceed $15,000 in the aggregate in any fiscal
year consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the Ordinary Course of Business of Borrower and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower pursuant to employee stock purchase plan
agreements approved by Borrower’s Board of Directors;
 
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           Investments (including debt obligations) received in connection
with bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business of Borrower; and
 
(f)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business of Borrower.
 
“Permitted Liens” means the following:


(a)           any Liens disclosed in the Information Certificate or arising
under this Agreement or the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Lender’s security interests;
 
(c)           purchase money security interests and Liens securing Capitalized
Lease Obligations, provided that (i) such Lien attaches only to the Equipment so
purchased or leased by such Person and secures only Debt incurred by such Person
in order to purchase or lease such Equipment, and (ii) the Debt is permitted by
clause (c) of the definition of Permitted Debt;
 
(d)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit accounts held at such institutions to secure
standard fees for deposit services charged by, but not financing made available
by such institutions, provided that Lender has a perfected security interest in
the amounts held in such deposit accounts;
 
(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the Ordinary Course of Business of Borrower which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(f)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), contracts for the purchase of property, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, incurred in the Ordinary Course of
Business of Borrower and not representing an obligation for borrowed money; and
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value or marketability of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person.
 
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower of:


(a)           Inventory in the Ordinary Course of Business of Borrower;
 
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           licenses and similar arrangements for the use of the property,
tangible or intangible, of Borrower in the Ordinary Course of Business of
Borrower;
 
(c)           worn-out or obsolete Equipment; or
 
(d)           other assets of Borrower (other than Accounts and Purchase Orders)
not used or useful in the business of Borrower that do not in the aggregate
exceed $50,000 during any fiscal year.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.


“Promissory Note” means any note executed by Borrower in favor of Lender at the
request of Lender, in form satisfactory to Lender, which shall be in the face
amount of the Maximum Amount and shall evidence all Advances outstanding at any
time under this Agreement.


“Purchase Order” means a committed order from a customer of Borrower to provide
such customer with Borrower’s products or services for which there is a
supporting contract or statement of work and for which there is no Advance
outstanding with respect to the Inventory needed to fulfill such order.


“Reserves” means reserves that Lender may establish from time to time in its
sole discretion for such purposes as Lender shall deem necessary.  Without
limiting the generality of the foregoing, the following reserves shall be deemed
an exercise of Lender’s sole discretion:  (a) reserves for price adjustments and
damages; (b) reserves for obsolescence of Inventory; (c) reserves for special
order goods and deferred shipment sales; (d) reserves for accrued but unpaid ad
valorem, personal property and employment tax liability; (e) reserves for market
value declines; (f) receivable reserves; (g) reserves for accrued, unpaid
interest on the Obligations; (h) reserves for warehousemen’s, bailees’,
shippers’ or carriers’ charges; (i) rent reserves; (j) reserves for any other
matter that has a negative impact on the value of the Collateral; and (k)
general reserves.


“Responsible Officer” means each of the Chief Executive Officer and Chief
Financial Officer of Borrower.


“Restricted Cash Account” means that certain deposit account established by
Lender at a bank of its choosing over which Lender has the sole dominion and
exclusive access and control.


“Shareholder Loans” means (a) those certain Promissory Notes due March 11, 2013,
issued by Borrower on the Closing Date and bearing interest at 10% per annum and
(b) any other loans made to Borrower after the Closing Date by a Person that
holds any Equity Interests of Borrower.


“Solvent” means, as to any Person, such Person (a) is able to pay all of its
debts as such debts mature, (b) has capital that is not unreasonably small for
its business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, (c) is not “insolvent”
within the meaning of Section 101(32) of Title 11 of the United States Code, and
(d) has not incurred (by way of assumption or otherwise) any obligations or
liabilities (contingent or otherwise) under any of the Loan Documents, or made
any conveyance pursuant to or in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person.
 
 
45

--------------------------------------------------------------------------------

 


“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Equity
Interests having ordinary voting power for the election of directors or other
governing body (other than Equity Interests having such power only by reason of
the happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.


“Tangible Net Worth” means total stockholders’ equity of Borrower determined in
accordance with GAAP, but excluding the net book amount of all assets of
Borrower that would be classified as intangible assets on the balance sheet of
Borrower in accordance with GAAP.


“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other Governmental Authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of Lender, taxes imposed on or measured by
the net income or overall gross receipts of Lender.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.


“Transfer” shall have the meaning assigned to such term in Section 7.1.


“Validity Guaranty” means that certain Validity and Fraud Guaranty dated as of
the Closing Date executed by each of the Guarantors.


 
46

--------------------------------------------------------------------------------

 